ACCEPTED
                                                                                       04-14-00829-cv
                                                                           FOURTH COURT OF APPEALS
                                                                                SAN ANTONIO, TEXAS
                                                                                12/24/2014 9:16:08 AM
                                                                                        KEITH HOTTLE
                                                                                               CLERK


                                             ORAL ARGUMENT REQUESTED
                                                                      FILED IN
                              No. 04-14-00829-CV               4th COURT OF APPEALS
                                                                SAN ANTONIO, TEXAS
                                                               12/24/2014 9:16:08 AM
                     IN THE COURT OF APPEALS                       KEITH E. HOTTLE
                                                                        Clerk
            FOR THE FOURTH JUDICIAL DISTRICT OF TEXAS
                          AT SAN ANTONIO

                                                                     RECEIVED IN
                                                               4th COURT OF APPEALS
                      Western Rim Property Services,    Inc.,   SAN ANTONIO, TEXAS
                                                               12/29/2014 1:40:00 PM
                                                          Appellant,
                                                                   KEITH E. HOTTLE
                                                                        Clerk
                                       v.

                              Paula Bazan-Garcia,
                                                          Appellee.



    ON APPEAL FROM THE COUNTY COURT AT LAW NO. CC# 03 OF
         BEXAR COUNTY, TEXAS, CAUSE NO. 2014CV01064


                      APPELLANT’S OPENING BRIEF


BAKER BOTTS L.L.P.                          BAKER BOTTS L.L.P.
Jennifer M. Trulock                         Stephanie F. Cagniart
State Bar No. 90001515                      State Bar No. 24079786
jennifer.trulock@bakerbotts.com             stephanie.cagniart@bakerbotts.com
2001 Ross Avenue, Suite 600                 98 San Jacinto Boulevard, Suite 1500
Dallas, Texas 75201-2980                    Austin, Texas 78701-4078
(214) 953-6500                              (512) 322-2500
(214) 953-6503 (Facsimile)                  (512) 322-2501 (Facsimile)


           Attorneys for Appellant Western Rim Property Services, Inc.
                        Identity of Parties and Counsel


Appellant                Western Rim Property Services

Counsel for Appellant    BAKER BOTTS L.L.P.
                         Jennifer M. Trulock
                         State Bar No. 90001515
                         2001 Ross Avenue
                         Suite 600
                         Dallas, Texas 75201

                         Stephanie F. Cagniart
                         State Bar No. 24079786
                         98 San Jacinto Blvd
                         Suite 1500
                         Austin, Texas 78701

Appellee                 Paula Bazan-Garcia

Counsel for Appellee     The Espinoza Law Firm, PLLC
                         Javier Espinoza
                         State Bar No. 24036534
                         Josue Garza
                         State Bar No. 24072737
                         503 E. Ramsay
                         Suite 103
                         San Antonio, Texas 78216




                                       i
                                                Table of Contents

                                                                                                                      Page
Identity of Parties and Counsel .................................................................................. i

Table of Authorities ................................................................................................. iv

Statement of the Case.............................................................................................. vii

Issue Presented ....................................................................................................... viii
Statement of Facts ......................................................................................................1

         I.        Bazan-Garcia agreed to arbitrate her disputes with WRPS. ................. 1

         II.       Despite the parties’ agreement to arbitrate their disputes,
                   Bazan-Garcia files a lawsuit against WRPS in state court.................... 3
Standard of Review ....................................................................................................4

Summary of the Argument.........................................................................................6

Argument....................................................................................................................7
         I.        The trial court erred in refusing to compel arbitration because
                   Bazan-Garcia agreed to arbitrate her disputes with WRPS. ................. 7
                   A.       WRPS proved that Bazan-Garcia agreed to arbitrate her
                            disputes with WRPS. .................................................................. 8

                   B.       WRPS proved that Bazan-Garcia’s claims fall within the
                            scope of her agreement to arbitrate. .......................................... 10
         II.       The trial court abused its discretion by denying WRPS’s motion
                   to compel arbitration on the grounds that the parties’ agreement
                   was unconscionable, because that defense is itself subject to
                   arbitration. ........................................................................................... 12

                   A.       The parties’ arbitration agreement clearly and
                            unmistakably delegated issues of arbitrability to the
                            arbitrator. ................................................................................... 13




                                                             ii
                  B.       Bazan-Garcia is bound to arbitrate her unconscionability
                           defense because she failed to prove that the delegation
                           clause was invalid. .................................................................... 17

         III.     In the alternative, the trial court erred in denying WRPS’s
                  motion to compel arbitration because Bazan-Garcia did not
                  prove that the parties’ arbitration agreement is unconscionable. ........ 20
                  A.       Legal Standard .......................................................................... 20

                  B.       Bazan-Garcia failed to prove that arbitration under the
                           parties’ agreement would be more expensive than
                           litigation, and effectively prevent her from vindicating
                           her statutory rights. ................................................................... 22
                           1.        Bazan-Garcia failed to prove that arbitrating her
                                     claims is likely to cost upwards of $20,000. .................. 23

                           2.        Under the parties’ agreement, WRPS will bear
                                     almost all of the costs of arbitration. .............................. 26
                  C.       An    arbitration  agreement             cannot          be        found
                           unconscionable based on provisions that the arbitrator is
                           empowered to modify. .............................................................. 28

         IV.      If any provision of the arbitration agreement is unconscionable,
                  this Court should sever it and enforce the remainder of the
                  agreement. ........................................................................................... 32
Conclusion and Prayer for Relief.............................................................................33

Certificate of Compliance ........................................................................................35

Certificate of Service ...............................................................................................35
Index to Appendix ....................................................................................................36




                                                           iii
                                               Table of Authorities

                                                                                                                    Page(s)
CASES
Aspen Tech., Inc. v. Shasha,
   253 S.W.3d 857 (Tex. App.—Houston [14th Dist.] 2008, no pet.) .............23, 24

Burlington Res. Oil & Gas Co. LP v. San Juan Basin Royalty Trust,
  249 S.W.3d 34 (Tex. App.—Houston [1st Dist.] 2007, pet. denied) ................. 16
Cantella & Co., Inc. v. Goodwin,
  924 S.W.2d 943 (Tex. 1996) .......................................................................... 5, 10
Contec Corp. v. Remote Solution, Co., Ltd.,
  398 F.3d 205 (2d Cir. 2005) ............................................................................... 15
D.R. Horton-Tex., Ltd. v. Dragseth,
   02-12-000435, 2013 WL 3377121 (Tex. App.—Fort Worth July 3, 2013,
   no pet.) .................................................................................................................. 5

Ernst & Young LLP v. Martin,
   278 S.W.3d 497 (Tex. App.—Houston [14th Dist.] 2009, no pet.) .............13, 17
Forest Oil Corp. v. McAllen,
  268 S.W.3d 51 (Tex. 2008).............................................................6, 8, 12, 13, 20
Garcia v. Huerta,
  340 S.W.3d 864 (Tex. App.—San Antonio 2011, pet. denied)............................ 5
Gilmer v. Interstate/Johnson Lane Corp.,
   500 U.S. 20 (1991) .............................................................................................. 28

Green Tree Fin. Corp.-Ala. v. Randolph,
  531 U.S. 79 (2000) ..................................................................................22, 23, 24

Haddock v. Quinn,
  287 S.W.3d 158 (Tex. App.—Fort Worth 2009, pet. denied) ............................ 16

Hoover Slovacek LLP v. Walton,
  206 S.W.3d 557 (Tex. 2006) .............................................................................. 20




                                                              iv
Howsam v. Dean Witter Reynolds, Inc.,
  537 U.S. 79 (2002) .............................................................................................. 13
IHS Acquisition No. 171, Inc. v. Beatty-Ortiz,
  387 S.W.3d 799 (Tex. App.—El Paso 2012, no pet.) ........................................ 19

In re Dallas Peterbilt, L.L.P.,
    196 S.W.3d 161 (Tex. 2006) .............................................................................. 10

In re FirstMerit Bank, N.A.,
    52 S.W.3d 749 (Tex. 2001).................................................................8, 23, 29, 31

In re Halliburton Co.,
    80 S.W.3d 566 (Tex. 2002)............................................................................. 8, 10

In re J.D. Edwards World Solutions Co.,
    87 S.W.3d 546 (Tex. 2002)............................................................................... 5, 8

In re Olshan Found. Repair Co., LLC,
    328 S.W.3d 883 (Tex. 2010) ..................................... 6, 20, 21, 22, 23, 25, 27, 28

In re Palm Harbor Homes, Inc.,
    195 S.W.3d 672 (Tex. 2006) ................................................................................ 9
In re Poly-America, L.P.,
   262 S.W.3d 337 (Tex. 2008) ......................... 5, 20, 21, 22, 28, 29, 30, 31, 32, 33
In re Rubiola,
    334 S.W.3d 220 (Tex. 2011) .............................................................................. 10
In re Weekley Homes, L.P.,
    180 S.W.3d 127 (Tex. 2005) .............................................................................. 13

J.M. Davidson, Inc. v. Webster,
   128 S.W.3d 223 (Tex. 2003) ................................................................................ 4
Jack B. Anglin Co., Inc. v. Tipps,
   842 S.W.2d 266 (Tex. 1992) .......................................................................... 8, 27

Mitsubishi Motors Corp. v. Soler Chrysler-Plymouth, Inc.,
   473 U.S. 614 (1985) ............................................................................................ 21




                                                          v
Palm Harbor Homes, Inc. v. McCoy,
   944 S.W.2d 716 (Tex. App.—Fort Worth 1997, no writ) .................................... 5
Petrofac, Inc. v. Dyn McDermott Petroleum Operations Co.,
   687 F.3d 671 (5th Cir. 2012) .............................................................................. 15

Prudential Sec. Inc. v. Marshall,
   909 S.W.2d 896 (Tex. 1995) .............................................................................. 10

Rent-A-Center, West v. Jackson,
  561 U.S. 63 (2010) ......................................................................13, 17, 18, 19, 20

Saxa Inc. v. DFD Architecture Inc.,
   312 S.W.3d 224 (Tex. App.—Dallas 2010, pet. denied)..............................14, 15

Ski River Dev., Inc. v. McCalla,
   167 S.W.3d 121 (Tex. App.—Waco 2005, pet. denied) .................................... 31

Venture Cotton Co-op v. Freeman,
  435 S.W.3d 222 (Tex. 2014) ............................................................21, 22, 32, 33

STATUTES
9 U.S.C. § 2 .............................................................................................................. 13
Tex. Civ. Prac. & Rem. Code § 171.001 ................................................................... 8
Tex. Civ. Prac. & Rem. Code § 171.001(b)......................................................... 5, 13
Tex. Civ. Prac. & Rem. Code § 171.002(a)(4) ........................................................ 16
Tex. Civ. Prac. & Rem. Code § 171.021(c) ......................................................... 5, 12
Tex. Civ. Prac. & Rem. Code § 171.025(a) ............................................................... 8

OTHER AUTHORITIES
AAA Employment Rules ..................................................................................passim

Restatement (Second) of Contracts § 208 (1981) .................................................... 32

Tex. R. App. P. 9.4 ................................................................................................... 35




                                                             vi
                                 Statement of the case
              This is an accelerated interlocutory appeal from denial of a motion to

compel arbitration. Plaintiff-Appellee Paula Bazan-Garcia (“Bazan-Garcia”), who

worked as an at-will employee for Defendant-Appellant Western Rim Property

Services (“WRPS”), agreed in and after her initial employment agreement that any

dispute between her and WRPS would be resolved by binding arbitration. Bazan-

Garcia also agreed that any dispute over the validity and enforceability of the

parties’ arbitration agreement would be decided by the arbitrator, not by the court.

Despite these promises, Bazan-Garcia sued WRPS on various claims arising from

her employment and termination, see CR 9–13, all of which fall within the scope

of the parties’ arbitration agreement, see App. 3–13.1

              After Bazan-Garcia refused to submit her claims to arbitration in

accordance with the agreement, WRPS moved to compel arbitration in the trial

court. CR 16–70. The trial court denied WRPS’s motion on November 17, 2014.

App. 1.    WRPS timely filed its notice of accelerated interlocutory appeal on

November 24, 2014. CR 156–57. On December 3, 2014, this Court granted

WRPS’s Emergency Motion to Stay Proceedings in the trial court pending

resolution of this appeal.



1
       The Clerk’s Record is referred to herein as “CR,” the Supplemental Clerk’s Record as
“Supp. CR,” the Reporter’s Record as “RR,” and the Appendix as “App.”


                                            vii
                                 Issue Presented
            Did the trial court err by denying WRPS’s motion to compel

arbitration, where it was undisputed that Bazan-Garcia agreed to arbitrate her

disputes with WRPS, where Bazan-Garcia’s only challenge to the arbitration

agreement was based on an unconscionability defense that the parties also agreed

would be decided by the arbitrator rather than the court, and where Bazan-Garcia

failed to prove that she would not be able to vindicate her statutory rights in the

forum of arbitration?




                                        viii
                                 Statement of Facts

I.    Bazan-Garcia agreed to arbitrate her disputes with WRPS.
              Paula Bazan-Garcia was employed as a housekeeper by WRPS from

September 26, 2011 until October 22, 2013. CR 32. Both upon hire and during

her employment with WRPS, Bazan-Garcia signed and assented to several written

agreements.     See CR 32–33.        Among these agreements were an Employee

Acknowledgement Form (“Acknowledgement”) and an Arbitration Agreement

(“Arbitration Agreement”), both of which contained mandatory and binding

arbitration provisions. App. 3, 4.

              The Acknowledgement stated that Bazan-Garcia had received a copy

of WRPS’s Employee Handbook, and that she understood that “it [was her]

responsibility to read and comply with the policies contained in this handbook and

any revisions made to it.” App. 4. The Employee Handbook included a section

entitled “Problem Resolution.” App. 12. It had an arbitration provision stating:

              Problems, disputes, or claims not resolved through
              [voluntary internal dispute] resolution steps are subject to
              final and binding arbitration. The arbitration proceeding
              will be conducted under the Employment Dispute
              Resolution Rules of the American Arbitration
              Association [(the “AAA Rules”)].

App. 13. This same provision was included in every version of the Employee

Handbook in place during Bazan-Garcia’s employment. See CR 33, 53, 63, 70.

Bazan-Garcia signed the Acknowledgement on September 20, 2011. App. 4.


                                           1
            Bazan-Garcia signed the Arbitration Agreement on September 27,

2011. App. 3. The agreement was clearly entitled “Arbitration Agreement,” and

also stated that disputes between Bazan-Garcia and WRPS would be decided by

binding arbitration under the AAA Rules:

            [O]ther than a worker’s compensation claim covered by
            insurance, no dispute between [WRPS] and the
            undersigned which is in any way related to the
            employment of the undersigned, including but not limited
            to a claim for wrongful termination, discrimination
            and/or harassment, and worker’s compensation not
            covered by insurance, shall be the subject of a lawsuit
            filed in any state or federal court. Instead, any such
            dispute shall be submitted to arbitration in accordance
            with the rules of the American Arbitration Association
            (“AAA”).

Id. Under the AAA Rules, “[t]he arbitrator shall have the power to rule on his or

her own jurisdiction, including any objections with respect to the existence, scope

or validity of the arbitration agreement.”    AAA Rule 6(a) (App. 30).2        The

Arbitration Agreement also specified that “[e]ach party to arbitration shall be

entitled to take only one deposition,” and that “[a]ny arbitration relating to any

dispute covered by this Agreement shall be arbitrated in Dallas County, Texas.”

App. 3.




2
        AAA Employment Rules are available online at
https://www.adr.org/aaa/ShowProperty?nodeId=/UCM/ADRSTG_004362.

                                        2
            On October 22, 2013, WRPS terminated Bazan-Garcia’s employment.

CR 32.     Because Bazan-Garcia’s employment was “at-will,” WRPS could

terminate it “at any time without a cause or reason.” CR 35.

II.   Despite the parties’ agreement to arbitrate their disputes, Bazan-Garcia
      files a lawsuit against WRPS in state court.
            More than eight months after her termination, on July 1, 2014, Bazan-

Garcia initiated this lawsuit in Bexar County Court at Law. CR 9. In her Original

Petition, Bazan-Garcia alleged that WRPS’s stated reasons for terminating her

employment were pretextual. CR 11. The real reason for her discharge, she

claimed, was that she had sustained and notified WRPS of an “on-the-job injury

and/or initiated the filing of a workers’ compensation claim.” CR 11. WRPS

answered with a general denial on September 12, 2014. CR 14–15. Bazan-Garcia

then served her initial discovery requests on WRPS, including 72 requests for

production, 23 interrogatories, and 13 requests for admission. Supp. CR 10–35.

            Shortly after receiving Bazan-Garcia’s discovery requests, WRPS sent

a copy of Bazan-Garcia’s signed arbitration agreement to Bazan-Garcia’s counsel

and demanded that Bazan-Garcia submit her claims to arbitration in accordance

with her agreement. CR 30. Bazan-Garcia refused, and WRPS filed a Motion to

Compel Arbitration on October 16, 2014. CR 16. WRPS also filed a Motion for

Protective Order from Discovery, asking the trial court for relief from the

obligation to respond to Bazan-Garcia’s burdensome discovery requests until the


                                        3
court decided whether arbitration was required. Supp. CR 4–8. In her response

brief and supporting affidavits, Bazan-Garcia did not dispute that she had agreed to

arbitrate her disputes with WRPS.          Instead, she claimed that the arbitration

agreement was unconscionable and therefore unenforceable. CR 72–97.

             The trial court held a hearing on WRPS’s motion to compel

arbitration and motion for a protective order, found the arbitration agreement was

unconscionable, see RR 18, and denied WRPS’s motions on November 17, 2014

on that ground, see App. 1. On November 19, 2014, Bazan-Garcia filed her First

Amended Petition, alleging for the first time that WRPS interfered with Bazan-

Garcia’s attempts to exercise her rights under the Family Medical Leave Act

(“FMLA”), and/or terminated her employment in retaliation for invoking those

rights. CR 150.

             WRPS timely filed this accelerated interlocutory appeal on November

24, 2014. CR 156–57. On December 3, 2014, this Court stayed all proceedings

pending in the trial court “until further order of this court.”

                                 Standard of Review
             Arbitration agreements are contracts and “interpreted under traditional

contract principles.” J.M. Davidson, Inc. v. Webster, 128 S.W.3d 223, 227 (Tex.

2003). “[O]n appeals of orders denying arbitration under the Texas Arbitration Act

(“TAA”), [the court] appl[ies] a no-evidence standard to the trial court’s factual



                                            4
determinations and a de novo standard to legal determinations.” Garcia v. Huerta,

340 S.W.3d 864, 868 (Tex. App.—San Antonio 2011, pet. denied). Because “a

presumption exists in favor of agreements to arbitrate . . . [c]ourts must resolve any

doubts about an agreement to arbitrate in favor of arbitration.” Cantella & Co.,

Inc. v. Goodwin, 924 S.W.2d 943, 944 (Tex. 1996) (internal citations omitted).

             If a claim is subject to an arbitration agreement, then “the trial court

has no discretion but to compel arbitration and stay its own proceedings” until

arbitration is complete. In re J.D. Edwards World Solutions Co., 87 S.W.3d 546,

549 (Tex. 2002); see also Tex. Civ. Prac. & Rem. Code § 171.021(c) (App. 67).

The party opposing arbitration has the heavy burden of proving that “grounds exist

at law or equity for [the arbitration agreement’s] revocation . . . such as fraud or

unconscionability.” Palm Harbor Homes, Inc. v. McCoy, 944 S.W.2d 716, 721

(Tex. App.—Fort Worth 1997, no writ); see also Tex. Civ. Prac. & Rem. Code §

171.001(b) (App. 66). “Because a trial court has no discretion to determine what

the law is or to apply the law incorrectly, its clear failure to properly analyze or

apply the law of unconscionability constitutes an abuse of discretion.”          D.R.

Horton-Tex., Ltd. v. Dragseth, 02-12-000435, 2013 WL 3377121, at *3 (Tex.

App.—Fort Worth July 3, 2013, no pet.) (citing In re Poly-America, L.P., 262
S.W.3d 337, 348 (Tex. 2008)).




                                          5
              Generally, the trial court is empowered to decide challenges to the

validity of an arbitration agreement. Forest Oil Corp. v. McAllen, 268 S.W.3d 51,

61 (Tex. 2008).       However, if the parties’ arbitration agreement clearly and

unmistakably delegates questions regarding the agreement’s validity and

enforceability to the arbitrator, the court must enforce that provision. Id. If the

trial court refuses to do so, the court of appeals has “no discretion but to direct the

trial court to compel arbitration [of that issue] and stay [the] litigation.” Id.

                              Summary of the Argument
              Arbitration agreements are favored by Texas public policy and must

be enforced by the courts. In re Olshan Found. Repair Co., LLC, 328 S.W.3d 883,

892 (Tex. 2010). The evidence is uncontroverted that Bazan-Garcia agreed to

arbitrate her disputes with WRPS. In addition, the parties expressly agreed that the

arbitrator rather than the court would decide any question regarding the validity of

their arbitration agreement—including the unconscionability defense that Bazan-

Garcia raised before the trial court. Under these circumstances, the trial court had

no discretion but to grant WRPS’s motion to compel arbitration and stay the

litigation. Its failure to do so here is clear error.

              Additionally, even if Bazan-Garcia’s unconscionability defense to

arbitration could have been considered by the trial court, it was without merit.

Bazan-Garcia claimed that under the parties’ agreement, arbitration would be



                                             6
prohibitively costly and prevent her from vindicating her statutory rights.         In

making her case, Bazan-Garcia entirely disregarded provisions of the contract that

contradicted her interpretation, as well as the fact that the arbitrator can modify the

complained-of provisions. Her arguments have already been rejected in similar

cases by the Texas Supreme Court and Texas courts of appeals, and should have

been rejected by the trial court. Finally, even if this Court concludes that it has the

authority to consider Bazan-Garcia’s defense and finds that one or more of the

agreement’s provisions is unconscionable, it is required to sever that provision so

that the remainder of the arbitration agreement can be enforced.

             Because WRPS met its burden of proving that the parties agreed to

arbitrate this dispute, and because Bazan-Garcia failed to prove any valid defense

to arbitration, this Court must reverse the judgment of the trial court and order it to

compel arbitration of Bazan-Garcia’s claims.

                                     Argument

I.    The trial court erred in refusing to compel arbitration because Bazan-
      Garcia agreed to arbitrate her disputes with WRPS.
             WRPS presented uncontroverted evidence to the trial court that (1)

Bazan-Garcia agreed to arbitrate her disputes with WRPS, and (2) all of Bazan-

Garcia’s claims fell within the scope of this agreement. See infra at 7–12. Bazan-

Garcia did not contest any of this evidence, or deny that she signed and assented to

the written arbitration agreements. Under the TAA, the trial court therefore had no


                                          7
discretion to refuse to compel arbitration in this case. See J.D. Edwards World

Solutions, 87 S.W.3d at 549; Tex. Civ. Prac. & Rem. Code § 171.001 (App. 66).

Its refusal to do so denied WRPS the benefit of its bargain, and was error as a

matter of law. See Jack B. Anglin Co., Inc. v. Tipps, 842 S.W.2d 266, 271 (Tex.

1992).

      A.     WRPS proved that Bazan-Garcia agreed to arbitrate her disputes
             with WRPS.
             Texas and federal policy strongly favor arbitration agreements. Tipps,
842 S.W.2d at 268. Under the TAA, if the party seeking to compel arbitration

shows that the parties entered into a written and valid arbitration agreement and

that their dispute falls within the scope of the agreement, “the ‘[trial] court has no

discretion but to compel arbitration and stay its own proceedings.’” Forest Oil,
268 S.W.3d at 56 n.14 (quoting In re FirstMerit Bank, N.A., 52 S.W.3d 749, 753–

54 (Tex. 2001)); Tex. Civ. Prac. & Rem. Code § 171.025(a) (App. 68) (“The court

shall stay a proceeding that involves an issue subject to arbitration if an order for

arbitration or an application for that order is made under this subchapter.”). This

rule extends to arbitration provisions that are incorporated by reference into the

agreement. See In re Halliburton Co., 80 S.W.3d 566, 569 (Tex. 2002).

             It is undisputed that Bazan-Garcia agreed to the written arbitration

provisions contained in the Arbitration Agreement and incorporated by reference

in the Acknowledgement. Bazan-Garcia signed the Arbitration Agreement on


                                          8
September 27, 2011. App. 3. The contract was clearly entitled “Arbitration

Agreement,” and contained an express provision stating that, other than a worker’s

compensation claim covered by insurance, all disputes between WRPS and Bazan-

Garcia “shall be submitted to arbitration in accordance with the rules of the

American Arbitration Association.” Id.        By presenting a signed copy of the

Arbitration Agreement to the trial court, WRPS proved the existence of an

arbitration agreement between the parties. In re Palm Harbor Homes, Inc., 195
S.W.3d 672, 676 (Tex. 2006) (“Because the [defendant] presented a signed

arbitration agreement to the court . . . and the [plaintiffs] have presented no

evidence that they did not sign the agreement, we conclude that, as a matter of law,

the existence of an arbitration agreement among the parties was established.”).

             WRPS also presented a signed and uncontroverted copy of the

Acknowledgement to the trial court. See App. 4. The Acknowledgement was

signed by Bazan-Garcia on September 20, 2011, and represented that she had

received the Employee Handbook and “underst[oo]d that it [was her] responsibility

to read and comply with the policies contained in this handbook and any revisions

made to it.” Id. The Employee Handbook contained an arbitration provision

stating that any “[p]roblems, disputes, or claims not resolved through [voluntary

internal dispute] resolution steps are subject to final and binding arbitration.” App.

13.   By signing the Acknowledgement that incorporated by reference the



                                          9
Employee Handbook’s policies, Bazan-Garcia accepted the Handbook’s arbitration

provision. See In re Dallas Peterbilt, L.L.P., 196 S.W.3d 161, 163 (Tex. 2006)

(holding that an at-will employee who signed an acknowledgement form stating he

had “received and carefully read or been given the opportunity to read” a summary

of the employer’s arbitration policy had assented to arbitration); Halliburton, 80
S.W.3d at 569 (holding that an at-will employee who accepted an agreement that

incorporated an arbitration provision by reference had assented to arbitrate his

disputes with his employer).

      B.    WRPS proved that Bazan-Garcia’s claims fall within the scope of
            her agreement to arbitrate.
            WRPS also proved, and Bazan-Garcia did not dispute, that all of

Bazan-Garcia’s claims in this litigation fall within the scope of the arbitration

provisions contained in the Arbitration Agreement and Acknowledgement.

            “When deciding whether claims fall within an arbitration agreement,

courts employ a strong presumption in favor of arbitration.” In re Rubiola, 334
S.W.3d 220, 225 (Tex. 2011) (citing Cantella & Co, 924 S.W.2d at 944). “The

policy in favor of arbitration agreements is so compelling that a court should not

deny arbitration unless it can be said with positive assurance that an arbitration

clause is not susceptible of an interpretation which would cover the dispute at

issue. Id. (quoting Prudential Sec. Inc. v. Marshall, 909 S.W.2d 896, 899 (Tex.

1995)) (emphasis in original).


                                       10
             In her Original Petition, Bazan-Garcia alleged that she was wrongfully

discharged by WRPS after she notified WRPS of an “on-the-job injury and/or

initiated the filing of a workers’ compensation claim.” CR 11. In her Amended

Petition, filed after the trial court denied WRPS’s motion to compel arbitration,

Bazan-Garcia also alleged that WRPS prevented her from exercising her FMLA

rights and/or “terminated her [employment] in retaliation for invoking her FMLA

rights.” CR 150.

             The arbitration provision in the parties’ Arbitration Agreement clearly

encompasses these disputes. It states that “other than a worker’s compensation

claim covered by insurance, no dispute between [WRPS] and [Bazan-Garcia]

which is in any way related to the employment of [Bazan-Garcia], including but

not limited to a claim for wrongful termination . . . shall be the subject of a lawsuit

filed in any state or federal court.” App. 3. Both of Bazan-Garcia’s claims are

related to her employment and expressly allege she was wrongfully terminated,

and neither are a “worker’s compensation claim covered by insurance.” These

claims must therefore be submitted to arbitration under the express terms of the

Arbitration Agreement.

             Bazan-Garcia’s claims are also within the scope of the Employee

Handbook’s     arbitration   provision,   incorporated    by    reference   into   the

Acknowledgement.       Pursuant to that provision, Bazan-Garcia agreed that she



                                          11
would arbitrate any “[p]roblems, disputes, or claims not resolved through

[voluntary internal dispute] resolution steps.” App. 13. None of the claims alleged

by Bazan-Garcia in this litigation have been resolved through WRPS’s voluntary

internal dispute resolution process.

             WRPS met its burden before the trial court by proving that the parties

agreed to arbitrate their disputes, and that all of Bazan-Garcia’s claims are within

the scope of that agreement. Under the TAA, this Court must therefore reverse and

remand this case for the trial court to compel arbitration of Bazan-Garcia’s claims.

See Forest Oil, 268 S.W.3d at 56, 61; Tex. Civ. Prac. & Rem. Code § 171.021(c)

(App. 67).

II.   The trial court abused its discretion by denying WRPS’s motion to
      compel arbitration on the grounds that the parties’ agreement was
      unconscionable, because that defense is itself subject to arbitration.
             Bazan-Garcia raised a single challenge against arbitration: she argued

that the parties’ agreement is substantively unconscionable because it limits

discovery, requires both parties to pay some arbitration costs, and requires

arbitration to take place in Dallas County, Texas. CR 72. At the hearing the trial

court agreed with Bazan-Garcia, see RR 18, and subsequently denied WRPS’s

motion to compel arbitration on this ground, see App. 1.          But the parties’

arbitration agreement clearly and unmistakably empowered the arbitrator—not the

court—to decide any issues of arbitrability, including whether the arbitration



                                        12
agreement is unconscionable. The trial court was therefore required under the

TAA to compel arbitration of Bazan-Garcia’s unconscionability defense, and

abused its discretion by denying WRPS’s motion on this ground. See Ernst &

Young LLP v. Martin, 278 S.W.3d 497, 500 (Tex. App.—Houston [14th Dist.]

2009, no pet.) (“[A]n arbitration clause that reallocates traditional court functions

to the arbitrator is enforceable and cannot serve as a basis for denying a motion to

compel arbitration.”).

      A.     The parties’ arbitration agreement clearly and unmistakably
             delegated issues of arbitrability to the arbitrator.
             Under the TAA, like under the FAA, a party may revoke a written

arbitration agreement “only on a ground that exists at law or in equity for the

revocation of a contract,” such as fraud or unconscionability. Tex. Civ. Prac. &

Rem. Code § 171.001(b) (App. 66); see also Forest Oil, 268 S.W.3d at 56 n.12; 9

U.S.C. § 2 (FAA savings clause). The default rule is that the court decides such

“gateway questions of arbitrability.” Rent-A-Center, West v. Jackson, 561 U.S. 63,

68–69 (2010) (internal quotation marks omitted).          However, the parties can

delegate these issues to the arbitrator rather than the court, so long as the

agreement “clearly and unmistakably” demonstrates that this was the parties’

intent. Howsam v. Dean Witter Reynolds, Inc., 537 U.S. 79, 79 (2002); see also In

re Weekley Homes, L.P., 180 S.W.3d 127, 130 (Tex. 2005). Because “[t]he issue

of arbitrability is subject to virtually identical analysis under either the FAA or the


                                          13
TAA,” courts may rely on authorities applying either statute in evaluating an

agreement. Saxa Inc. v. DFD Architecture Inc., 312 S.W.3d 224, 229 n.4 (Tex.

App.—Dallas 2010, pet. denied).

            “When, as here, parties agree to a broad arbitration clause and

explicitly incorporate rules that empower an arbitrator to decide issues of

arbitrability, the incorporation serves as clear and unmistakable evidence of the

parties’ intent to delegate such issues to an arbitrator.” Saxa, 312 S.W.3d at 230.

In Saxa, for example, the parties agreed to arbitrate “any claim, dispute or other

matter” related to their contract, “in accordance with the Construction Industry

Arbitration Rules of the American Arbitration Association.”            Id. at 226

(modification omitted). The AAA Construction Rules contain a delegation clause

empowering the arbitrator “to rule on his or her own jurisdiction, including any

objections with respect to the existence, scope or validity of the arbitration

agreement.” Id. at 228–29.

            Because the parties’ broad arbitration agreement incorporated the

AAA Rules, the court of appeals held that the parties’ arbitrability dispute—in that

case, whether joinder was permissible—had to be decided by the arbitrator rather

than the court. Id. at 230. It emphasized that a majority of courts have reached

this same conclusion. Id. (collecting cases); see also Aspri Inv., LLC, 04-10-

00573-CV, 2011 WL 3849487, at *9 (Tex. App.—San Antonio 2011, pet. dism’d)



                                        14
(enforcing the AAA Rules’ delegation clause because incorporating the Rules into

an agreement to arbitrate all disputes related to the parties’ lease “constitutes clear

and unmistakable evidence of the parties’ intent to delegate issues of arbitration to

the arbitrator”); Petrofac, Inc. v. Dyn McDermott Petroleum Operations Co., 687
F.3d 671, 675 (5th Cir. 2012) (“We agree with most of our sister circuits that the

express adoption of the [AAA] rules presents clear and unmistakable evidence that

the parties agreed to arbitrate arbitrability.”).

              The same result is required here.      The AAA Employment Rules

contain a delegation clause that is identical to the one enforced in Saxa: “[t]he

arbitrator shall have the power to rule on his or her own jurisdiction, including any

objections to the existence, scope or validity of the arbitration agreement.” AAA

Rule 6(a) (App. 30). The Employee Handbook, incorporated by reference into the

Acknowledgement, states that all “[p]roblems, disputes, or claims not resolved

through [voluntary internal dispute] resolution steps are subject to final and

binding arbitration . . . conducted under the Employment Dispute Resolution Rules

of the American Arbitration Association.” App. 13. See Contec Corp. v. Remote

Solution, Co., Ltd., 398 F.3d 205, 208 (2d Cir. 2005) (agreement clearly and

unmistakably delegated issues of arbitrability to the arbitrator by requiring parties

to use “best efforts” to resolve their dispute or submit it to arbitration under the

AAA Rules). The Arbitration Agreement provides that “to resolve in a speedy and



                                            15
inexpensive way any legal controversy which may arise,” the parties must arbitrate

any dispute “which is in any way related to the employment of [Bazan-Garcia] . . .

in accordance with the rules of the American Arbitration Association.” App 3.

Only a “worker’s compensation claim covered by insurance” is exempt, see id., as

such claims cannot be the subject of an arbitration agreement under state law. See

Tex. Civ. Prac. & Rem. Code § 171.002(a)(4).

            Bazan-Garcia and WRPS entered into agreements with broad

arbitration provisions that incorporated all of the AAA Employment Rules,

including the delegation clause. The parties did not reserve the right to seek

judicial relief for a broad array of claims, or specify that the AAA Rules would

only apply to their agreement in a limited manner. Compare with Burlington Res.

Oil & Gas Co. LP v. San Juan Basin Royalty Trust, 249 S.W.3d 34, 42–43 (Tex.

App.—Houston [1st Dist.] 2007, pet. denied) (holding agreement did not

incorporate delegation clause where parties agreed to arbitrate only certain “audit

disputes” and specified the agreement’s terms controlled over the AAA Rules in

the event of a conflict); Haddock v. Quinn, 287 S.W.3d 158, 174–75 (Tex. App.—

Fort Worth 2009, pet. denied) (holding agreement did not delegate arbitrability to

arbitrator because it only incorporated the AAA Rules “to the extent not

inconsistent” with the agreement and specified in detail the procedures and scope

of arbitration (internal quotation marks omitted)). Consequently, Bazan-Garcia



                                        16
and WRPS clearly and unmistakably agreed that the arbitrator rather than the court

would decide any arbitrability disputes between them, and the trial court abused its

discretion by refusing to enforce that bargain. See Ernst & Young LLP, 278
S.W.3d at 501 (granting mandamus relief where trial court failed to enforce an

unchallenged delegation clause).

      B.     Bazan-Garcia is bound to arbitrate her unconscionability defense
             because she failed to prove that the delegation clause was invalid.
             Because she agreed to delegate issues of arbitrability to the arbitrator,

Bazan-Garcia could only have the trial court decide her unconscionability defense

if she proved that the delegation clause itself was invalid and unenforceable. Rent-

A-Center, 561 U.S. 63. Instead, Bazan-Garcia focused on proving the merits of her

unconscionability defense, see CR 72–82, and erroneously claimed that the trial

court could decide that issue because her petition alleged a statutory cause of

action, see RR 13. Neither of these grounds allows Bazan-Garcia to avoid the

delegation clause in her agreements.

             Bazan-Garcia’s unconscionability defense is nearly identical to one

raised by the plaintiff in Rent-A-Center, which the U.S. Supreme Court held had to

be decided by the arbitrator rather than the court. See 561 U.S. 63. The plaintiff in

Rent-A-Center filed a statutory employment-discrimination lawsuit against his

former employer, and opposed arbitration on the grounds that the agreement was

unconscionable because it limited discovery and required the parties to split the


                                         17
costs of arbitration. Id. at 74. The parties’ arbitration agreement included a

provision delegating issues of arbitrability to the arbitrator. Id. at 66. Despite this

provision, the U.S. Court of Appeals for the Ninth Circuit held that “the threshold

question of unconscionability [was] for the court” to decide. Id. at 67.

             The Supreme Court reversed. Id. at 74–76. Because a “delegation

provision is an agreement to arbitrate threshold issues concerning the arbitration

agreement” and must be enforced like any other contract, the plaintiff could only

avoid it by proving that the clause itself was invalid. Id. at 69–70. Before the trial

court, however, the plaintiff focused solely on proving the merits of his

unconscionability defense. Id. at 73–74 (explaining that plaintiff “did not make

any arguments specific to the delegation provision; [instead] he argued that the fee-

sharing and discovery procedures rendered the entire Agreement invalid”)

(emphasis in original). Consequently, the Supreme Court held that the trial court

was required to compel arbitration of the plaintiff’s unconscionability defense. Id.

at 75. It refused to consider a challenge to the delegation provision that the

plaintiff raised for the first time in his brief to the Supreme Court, on the grounds

that it was “too late.” Id. at 75–76.

             Like the plaintiff in Rent-A-Center, Bazan-Garcia opposed WRPS’s

motion to compel arbitration on the grounds that the agreement limited the parties’

access to discovery and required them to split arbitration costs, and is therefore



                                          18
unconscionable. See CR 72. But even though WRPS’s motion discussed and

analyzed the delegation clause that was incorporated into the parties’ arbitration

agreement, see CR 25–28, Bazan-Garcia’s response did not address that clause at

all. Instead, Bazan-Garcia focused solely on the merits of her unconscionability

defense. See CR 72–82. Because Bazan-Garcia failed to prove that the delegation

clause is invalid, she is bound to that agreement. See Rent-A-Center, 561 U.S. at

74.

            In addition, Bazan-Garcia cannot avoid arbitration based on the

statutory nature of her claims. At the hearing, Bazan-Garcia suggested that the

trial court was not required to enforce the delegation clause because her asserted

causes of action are based on a statute. See RR 13. But Bazan-Garcia has failed to

identify any case in which a court refused to enforce a delegation clause on the

grounds that the party opposing arbitration was asserting statutory claims, and

WRPS is aware of no such authority. To the contrary, the claims that the plaintiff

filed against his employer in Rent-A-Center were statutory in nature, and that fact

had no bearing on the Court’s decision to enforce the delegation clause. See 561
U.S. at 74–75; see also IHS Acquisition No. 171, Inc. v. Beatty-Ortiz, 387 S.W.3d
799, 808 (Tex. App.—El Paso 2012, no pet.) (enforcing delegation clause in

arbitration agreement in case where plaintiff alleged gender-discrimination claims

against employer).



                                        19
             “[A] trial court has no discretion to determine what the law is or to

apply the law incorrectly.” Poly-America, 262 S.W.3d at 349.         The law in this

area is clear: a court has no discretion to refuse to enforce an unchallenged

delegation clause. See Rent-A-Center, 561 U.S. at 75–76; Forest Oil, 268 S.W.3d

at 61 (holding that because the arbitration agreement’s delegation clause was “not

challenged on any legal or public policy grounds,” the Court had “no discretion but

to direct the court to compel arbitration and stay [this] litigation”). If Bazan-

Garcia believes that the arbitration agreement is unconscionable, she can still make

that argument. In accordance with her agreements, however, she must do so in the

forum of arbitration.

III.   In the alternative, the trial court erred in denying WRPS’s motion to
       compel arbitration because Bazan-Garcia did not prove that the
       parties’ arbitration agreement is unconscionable.
             A party opposing arbitration on the grounds of unconscionability

bears the heavy burden of proving this defense. In re Olshan Found. Repair Co.,

LLC, 328 S.W.3d 883, 893 (Tex. 2010). Bazan-Garcia failed to meet that rigorous

standard. Arbitration of her claims was therefore required, even if the trial court

had authority to consider the merits of this defense.

       A.    Legal Standard
             “Whether a contract is . . . unconscionable at the time it is formed is a

question of law.” Poly-America, 262 S.W.3d at 349 (citing Hoover Slovacek LLP



                                          20
v. Walton, 206 S.W.3d 557, 562 (Tex. 2006)). “In general, a contract will be found

unconscionable if it is grossly one-sided.” Id. at 348; see also Venture Cotton Co-

op v. Freeman, 435 S.W.3d 222, 228 (Tex. 2014) (“One of the earliest decisions to

apply the defense described an unconscionable contract as one that ‘no man in his

senses and not under delusion would make on the one hand, and as no honest and

fair man would accept on the other.’”) (internal citation omitted).        Because

arbitration is a favored method of dispute resolution, the Texas Supreme Court has

cautioned that courts “‘should be wary of setting the bar for holding arbitration

clauses unconscionable too low’ as that would undermine the ‘liberal federal

policy favoring arbitration agreements.’” Venture Cotton, 435 S.W.3d at 232

(quoting Olshan, 328 S.W.3d at 893).

            “Agreements to arbitrate disputes between employers and employees

are generally enforceable under Texas law; there is nothing per se unconscionable

about an agreement to arbitrate employment disputes and, in fact, Texas law has

historically favored agreements to resolve such disputes by arbitration.” Poly-

America, 262 S.W.3d at 348. Nor is there anything inherently unconscionable

about an agreement to arbitrate a statutory claim. “When parties agree to arbitrate

a statutory claim, ‘a party does not forego the substantive rights afforded by the

statute; it only submits to their resolution in an arbitral, rather than a judicial,

forum.’” Venture Cotton, 435 S.W.3d at 229 (quoting Mitsubishi Motors Corp. v.



                                        21
Soler Chrysler-Plymouth, Inc., 473 U.S. 614, 628 (1985)). Thus, “an arbitration

agreement covering statutory claims is valid so long as the arbitration agreement

does not waive substantive rights and remedies of the statute and the arbitration

procedures are fair so that the employee may effectively vindicate his statutory

right.” Id. (quoting Poly-America, 262 S.W.3d at 352).

      B.    Bazan-Garcia failed to prove that arbitration under the parties’
            agreement would be more expensive than litigation, and
            effectively prevent her from vindicating her statutory rights.
            Bazan-Garcia claims that the parties’ agreement requires her to split

the costs of arbitration equally with WRPS, and that AAA arbitration of her claims

could cost upward of $20,000.       CR 77–78.      She contends that this would

effectively force her to abandon these claims, because she cannot “risk incurring a

substantial debt exceeding $10,000.00 in arbitrator fees.” CR 81.

            In assessing whether an arbitration agreement is unconscionable, the

court must determine whether the cost of arbitration would effectively prevent the

claimant from pursuing and vindicating her statutory rights. Poly-America, 262
S.W.3d at 356. The agreement may be “unconscionable if ‘the existence of large

arbitration costs could preclude a litigant from effectively vindicating his or her

federal [or state] statutory rights in the arbitral forum.’” Olshan, 328 S.W.3d at

892 (quoting Green Tree Fin. Corp.-Ala. v. Randolph, 531 U.S. 79, 90 (2000))

(internal modifications omitted). Because arbitration is favored, it is not enough



                                        22
for the claimant to show there is a “risk” that arbitration will be prohibitively

expensive. Id. at 892. Instead, “[t]he party opposing arbitration bears the burden

to show that the costs of arbitration render it unconscionable . . . [by] ‘showing the

likelihood of incurring such costs.’” Id. at 893 (quoting Green Tree, 531 U.S. at

92); see also FirstMerit Bank, 52 S.W.3d at 757 (“Because the record contains no

specific evidence that the [plaintiffs] will actually be charged excessive arbitration

fees, we conclude that there is legally insufficient evidence that the plaintiffs

would be denied access to arbitration based on excessive costs.”). In making this

determination, “a comparison of the total cost of [arbitration and litigation] is the

most important factor.” Olshan, 328 S.W.3d at 894–95.

             1.    Bazan-Garcia failed to prove that arbitrating her claims is
                   likely to cost upwards of $20,000.
             Bazan-Garcia estimated that arbitration in this case would cost more

than $20,000, based on the costs of three allegedly similar arbitrations that were

conducted through the AAA. CR 85–94. The parties’ agreement, however, does

not require them to pursue arbitration through the AAA; it only states that

arbitration will be conducted “in accordance with” and “under” the AAA Rules.

App. 3, 13. “Under this language, the AAA may administer the arbitration, but the

parties are not required to have the arbitration administered by the AAA.” Aspen

Tech., Inc. v. Shasha, 253 S.W.3d 857, 864 (Tex. App.—Houston [14th Dist.]

2008, no pet.). Moreover, evidence of what costs were incurred by other parties in


                                         23
other arbitrations is, by itself, legally insufficient to meet Bazan-Garcia’s burden of

proving what arbitration will cost her in this particular case.

             In Shasha, the parties entered into an arbitration agreement stating

that arbitration would be “in accordance with the [AAA] Rules.” 253 S.W.3d at

864. In support of its argument that arbitration would prohibitively expensive, the

plaintiff presented evidence showing what amounts were likely to be charged by

the AAA and AAA arbitrators. Id. The court of appeals found that this evidence

was “legally insufficient to support the trial court’s implied finding that [the

plaintiff] satisfied his burden of providing specific evidence showing a likelihood

that he would be denied access to arbitration based on excessive arbitration costs,”

since the parties were not obligated to arbitrate through the AAA. Id. The court of

appeals held the trial court had abused its discretion by denying the defendant’s

motion to compel arbitration on this basis. Id. at 865. Bazan-Garcia’s evidence in

support of her unconscionability defense is also “legally insufficient,” as it

similarly presumes that arbitration will take place through the AAA. See also

Green Tree, 531 U.S. at 91 n.6 (holding that plaintiff failed to provide any “basis

on which to ascertain the actual costs and fees to which she would be subject in

arbitration” because she “failed to make any factual showing that the [AAA] would

conduct the arbitration, or that, if it did, she would be charged the filing fee or

arbitrator’s fee that she identified”).



                                          24
             In addition, Bazan-Garcia’s evidence was inadequate because it relied

entirely on fees that other parties have incurred. In Olshan, the plaintiffs argued

that arbitration would be prohibitively costly, and in support of this claim

“provided two invoices from the AAA for arbitration in, as the [plaintiffs] allege,

‘similar cases’ to show the likelihood of excessive litigation costs.” 328 S.W.3d at

897. The Supreme Court held that “[m]erely showing that other claimants have

incurred arbitration costs of some amount falls well short of specific evidence that

these particular parties will be charged excessive fees.” Id. The Court also noted

that there was no evidence that the plaintiffs had “made any effort to reduce the

likely charges through requests for fee waivers, pro bono, arbitrators, or even

simply requesting a one arbitrator panel.”            Id.    Because “[s]ubstantive

unconscionability threatens to become the exception that swallows the rule if all

that must be done to avoid arbitration is to assume the most expensive possible

scenario,” the Court concluded that “there is no legally sufficient evidence that [the

arbitration] fees prevent the [plaintiffs] from effectively pursuing their claim in the

arbitral forum.” Id. at 897. Like the plaintiffs in Olshan, Bazan-Garcia’s evidence

consisted entirely of invoices from other arbitrations, see CR 85–95, and therefore

did not support the trial court’s finding that the parties’ agreement was

unconscionable.




                                          25
             2.    Under the parties’ agreement, WRPS will bear almost all of
                   the costs of arbitration.
             Regardless of what the overall cost of arbitrating her claims may be,

Bazan-Garcia’s contention that she will be forced to bear half of these costs is

directly contradicted by the terms of the parties’ agreement.         The Employee

Handbook, on which Bazan-Garcia relies, states that “[e]mployees who choose to

use the arbitration process to resolve a problem will be expected to share the cost

of the arbitration proceeding with WRPS, LP.” App. 13. This provision does not

require the parties to equally split the costs of arbitration, and Bazan-Garcia

provides no authority in support of her interpretation of this language.

             Moreover, pursuant to the AAA Rules that the parties agreed to,

arbitration costs under an employer-promulgated plan such as the one at issue in

this case are almost entirely borne by the employer, rather than divided evenly

between the parties. See App. 45–47. Bazan-Garcia is only required to pay an

initial filing fee—$200 if she files with the AAA—and may also have to pay

additional fees if she postpones or cancels a scheduled hearing, as well as bear any

expenses for witnesses that she chooses to produce at the hearing. AAA Rule 45

(App. 43); AAA Rule 48(i) (App. 45); AAA Rule 48(iii) (App. 47).              These

administrative fees may be “defer[red] or reduce[d]” if Bazan-Garcia shows that

they would cause her “extreme hardship.” AAA Rule 43 (App. 43). WRPS, in

contrast, will be responsible for paying a non-refundable filing fee in the amount of


                                         26
$1,350. WRPS must also pay all fees associated with the hearings, and all of the

arbitrator’s fees and expenses. AAA Rule 48(i)–(iii) (App. 45–47).

             The AAA Rules are controlling over any allegedly contrary provision

in the parties’ arbitration agreement, and would therefore defeat Bazan-Garcia’s

unconscionability argument even if her reading of the Employee Handbook’s cost-

sharing clause was correct. See AAA Rule 1 (App. 28) (arbitrator must apply

AAA Rules if “an adverse material inconsistency exists between the arbitration

agreement and these rules”). Far from causing Bazan-Garcia to “risk incurring a

substantial debt exceeding $10,000.00,” CR 82, therefore, the agreement only

requires Bazan-Garcia to pay a filing fee of $200.00—less than the fee she paid to

file this lawsuit in state court, see id. at 81 (stating that Bazan-Garcia paid 280.00

in expenses to file her lawsuit in state court). Even that small fee could be avoided

or reduced if Bazan-Garcia shows that it would be overly burdensome, see AAA

Rule 43 (App. 43), or files the arbitration outside of the AAA. Furthermore, by

pursuing her claims in arbitration rather than litigation, Bazan-Garcia could

decrease her overall expenses by avoiding lengthy and expensive discovery and

appeals. See Olshan, 328 S.W.3d at 894 (“The desire to avoid steep litigation

expenses—including the costs of longer proceedings, more complicated appeals on

the merits, discovery, investigations, fees, and expert witnesses—is the purpose of

arbitration in the first place.” (citing Tipps, 842 S.W.2d at 272–73)).



                                          27
             Because Bazan-Garcia failed to prove that arbitration will be more

costly than litigation and thereby prevent her from vindicating her statutory rights,

she failed to show that the arbitration agreement is unconscionable. See Olshan,
328 S.W.3d at 894–95.

      C.     An arbitration agreement cannot be found unconscionable based
             on provisions that the arbitrator is empowered to modify.
             Bazan-Garcia took issue with three provisions in the parties’

agreement: (1) the requirement that the parties “share” some costs of arbitration,

(2) the prohibition on either party taking more than one deposition; and (3)

conducting the arbitration hearing in Dallas County, Texas. CR 72. None of these

provisions is inherently unconscionable, and Bazan-Garcia does not claim they are.

See, e.g., Poly-America, 262 S.W.3d at 355–56 (holding that “fee-splitting

provisions that operate to prohibit an employee from fully and effectively

vindicating statutory rights are not enforceable,” but declining to hold that fee-

splitting or fee-sharing agreements are “unenforceable per se”); see also id. at 357

(enforcing an arbitration agreement limiting the parties to one deposition each

because the plaintiff failed to prove it was “insufficient to allow [him] a fair

opportunity to present his claims” (quoting Gilmer v. Interstate/Johnson Lane

Corp., 500 U.S. 20, 31 (1991)). Moreover, if circumstances cause any of these

provisions to become unconscionable, the arbitrator has the power to modify them.




                                         28
The trial court therefore abused its discretion by finding that the arbitration is

unconscionable.

             As a matter of law, an agreement is not unconscionable if its

potentially objectionable provisions can be modified by the arbitrator. In Poly-

America, for example, the parties entered into an agreement that required them to

equally split the costs of arbitration up to a particular amount, and limited the

amount of discovery that each party could pursue, including only allowing each

side to take “one oral deposition of no more than six hours.” 262 S.W.3d at 344.

Like Bazan-Garcia, the plaintiff in Poly-America alleged that his employer had

wrongfully discharged him in retaliation for filing a workers’ compensation claim,

and opposed arbitration on the grounds that the agreement’s cost-splitting

provisions and discovery limitations would effectively prevent him from

vindicating his statutory rights. Id.

             The Supreme Court rejected both of these challenges. The parties’

agreement “specifically provide[d] that the arbitrator may modify unconscionable

terms.” Id. at 357. As a result, at this stage of the proceedings the plaintiff could

not show a likelihood that he would be forced to pay the complained-of costs, or

unable to obtain necessary discovery. Id. at 357–58 (describing the plaintiff’s

arguments as “speculative”); see also FirstMerit Bank, N.A., 52 S.W.3d at 757

(holding plaintiffs failed to prove arbitration agreement was unconscionable



                                         29
because “the AAA may, in the event of extreme hardship on the part of any party,

defer or reduce the administrative fees”). The Court also emphasized that the

arbitrator, rather than the court, “is better situated to assess” whether the cost or

discovery provisions in the agreement would hinder the plaintiff’s ability to

vindicate his statutory rights, and “to modify the contract’s terms accordingly.”

Poly-America, 262 S.W.3d at 357–58.

             For the reasons given by the Supreme Court in Poly-America, Bazan-

Garcia cannot prove that any of the provisions she complains of make the

arbitration agreement unconscionable. Under the AAA Rules, Bazan-Garcia is

only required to pay an initial filing fee, while WRPS must pay virtually all other

expenses of arbitration. See App. 45–47. If paying the $200 filing fee would

cause Bazan-Garcia “extreme hardship,” then the AAA may “defer or reduce” it.

AAA Rule 43 (App. 43). Likewise, limiting each party to taking one deposition is

not unconscionable, since “[t]he arbitrator shall have the authority to order such

discovery, by way of deposition, interrogatory, document production, or otherwise,

as the arbitrator considers necessary to a full and fair exploration of the issues in

dispute, consistent with the expedited nature of arbitration.” AAA Rule 9 (App.

32). Finally, the agreement’s venue provision is not unconscionable because the

arbitrator may ultimately decide the locale of the arbitration, “having regard for the




                                         30
contentions of the parties and the circumstances of the arbitration.” AAA Rule 10

(App. 32).3

              An arbitration agreement is unconscionable only if it is “so one-sided

that it is unconscionable under the circumstances existing when the parties made

the contract,” FirstMerit Bank, 52 S.W.3d at 757, and “sufficiently shocking or

gross to compel the court to intercede.” Ski River Dev., Inc. v. McCalla, 167
S.W.3d 121, 136 (Tex. App.—Waco 2005, pet. denied). The agreements between

Bazan-Garcia and WRPS do not meet this standard. They incorporate the AAA

Rules and are typical for arbitration agreements between employers and their

employees, as well as similar to those upheld by the Supreme Court in Poly-

America. Indeed, it will be less expensive for Bazan-Garcia to arbitrate her claims

than to try (and appeal) those claims in state court, see infra at Part III.B., and she

will also have the opportunity to ask the arbitrator to change any objectionable

cost, discovery, and venue provisions, see infra at Part III.C. By finding such an

agreement unconscionable, the trial court abused its discretion, and its judgment

must be reversed. See Poly-America, 262 S.W.3d at 349.




3
       In addition, none of these provisions is “one-sided,” which is generally required for a
provision to be deemed unconscionable. See In re FirstMerit Bank, N.A., 52 S.W.3d 749, 757
(Tex. 2001).


                                             31
IV.   If any provision of the arbitration agreement is unconscionable, this
      Court should sever it and enforce the remainder of the agreement.
             Finally, if this Court concludes that any of the arbitration agreement’s

terms is unconscionable, then it should sever that term and remand the case for the

trial court to compel arbitration under the remainder of the agreement.

             “[W]here a term rather than the entire contract is unconscionable, the

appropriate remedy is ordinarily to deny effect to the unconscionable term.”

Venture Cotton, 435 S.W.3d at 230 (quoting Restatement (Second) of Contracts §

208 cmt. g (1981)) (internal modification omitted); see also Poly-America, 262
S.W.3d at 360 (“An illegal or unconscionable provision of a contract may

generally be severed so long as it does not constitute the essential purpose of the

agreement.”).    In Venture Cotton, the issue was whether a provision in an

arbitration agreement that prohibited the plaintiff from recovering attorneys’ fees

under the Texas Deceptive Trade Practices Act was unconscionable. The Texas

Supreme Court held that if the provision was unconscionable, then the court of

appeals should have severed it and enforced the remainder of the agreement, even

though the defendant had not requested this remedy from the trial court. 435
S.W.3d at 230 (explaining that on interlocutory appeal, “[c]onservation of time and

resources recommend that we consider the issue now because nothing prevents [the

defendant] from urging severance in the trial court and, if denied, from renewing

its complaint in yet another interlocutory appeal”).


                                         32
              Bazan-Garcia claims that three provisions in the parties’ arbitration

agreement are unconscionable: the cost-sharing provision, the limitation on

depositions, and the venue clause.       None of these provisions constitutes the

“essential purpose of the agreement,” Poly-America, 262 S.W.3d at 360, which is

“to resolve in a speedy and inexpensive way, any legal controversy that may arise,”

App. 3.      Consequently, if any or all of these provisions is found to be

unconscionable, it must be severed so that the remainder of the arbitration

agreement can be enforced. See Venture Cotton, 435 S.W.3d at 230–31 (holding

that “the court of appeals erred in declining to sever the objectionable limitation”

from the arbitration agreement).

                         Conclusion and Prayer for Relief
              For the reasons set forth above, WRPS respectfully requests the Court

reverse the trial court’s Order denying WRPS’s motion to compel arbitration, and

direct the trial court to compel arbitration of all of Bazan-Garcia’s claims and abate

this litigation.




                                         33
Respectfully submitted,

BAKER BOTTS L.L.P.

By: /s/ Jennifer M. Trulock
  Jennifer M. Trulock
  State Bar No. 90001515
  2001 Ross Avenue, Suite 600
  Dallas, Texas 75201
  (214) 953-6500 Telephone
  (214) 953-6503 Facsimile
  jennifer.trulock@bakerbotts.com

   Stephanie F. Cagniart
   State Bar No. 24079786
   98 San Jacinto Boulevard, Suite 1500
   Austin, Texas 78701-4078
   (512) 322-2500 Telephone
   (512) 322-2501 Facsimile
   stephanie.cagniart@bakerbotts.com

ATTORNEYS FOR APPELLANT
WESTERN RIM PROPERTY
SERVICES, INC.




  34
                           Certificate of Compliance
              This brief complies with the type-volume limitations of Tex. R. App.
P. 9.4, as it contains 7,637 words, excluding the parts of the brief exempted by
Rule 9.4(i)(1).

                                      /s/ Stephanie F. Cagniart
                                      Stephanie F. Cagniart




                              Certificate of Service
             I hereby certify that on December 24, 2014, a copy of the foregoing
was served by the Court’s CM/ECF electronic service and by electronic mail on
the following parties:

            Javier Espinoza
            Josue F. Garza
            The Espinoza Law Firm, PLLC
            503 E. Ramsey, Ste. 103
            San Antonio, Texas 78216
            210-229-1302 (Facsimile)
            josue@espinozafirm.com




                                      /s/ Stephanie F. Cagniart
                                      Stephanie F. Cagniart




                                        35
                            Index to Appendix
A.   Trial Court’s Order Concerning Defendant’s Motion to Compel Arbitration
     and Motion for Protective Order (App. 1–2)

B.   Arbitration Agreement (App. 3)

C.   Employee Acknowledgement Form (App. 4)

D.   Employee Handbook, WRPS, LP (App. 5–13)

E.   Employment Arbitration Rules and Mediation Procedures, American
     Arbitration Association (App. 14–65)
F.   Tex. Civ. Prac. & Rem. Code §§ 171.001, 171.021 and 171.025 (App. 66–
     68)




                                      36
APPENDIX
EXHIBIT A
, ..
                                                                                           E-FILED
                                             20 14CVO 1064                                 Bexar County, County Clerk
                                                                                           Gerard Rickhoff
                                                                                           Accepted Date:11/10/2014 9:10:58 AM
                                                 CAUSE NO. 2014CV01064                     Accepted By: Leticia Silva
                                                                                                             Leticia Silva
       PAULA BAZAN-GARCIA,                                    §                   IN THE COUNTY COUR'Peputy Clerk
                                                              §
                         Pli!intiff.                          §
                                                              §
       v.                                                     §                       ATLAWN0.03
                                                              §
       WESTERN RIM PROPERTY SERVICES,                         §
       nNC.                                                   §
                                                              §
                       Defendant                              §             BEXAR COUNI'YJ TEXAS

            OROER OONCERN£NG DEFENDANT'S MOTION TO COMPID.tARBITRATlON
                        AND MOT!ON FQR PROTJ}CTIY~ .ORDER

               On this the 61h day of November 2014 ....



       JOSUE F.   '-I£1JllL1

       Espinoza Law Firm, PLLC
       Atto1ueys fo.t: Plaintiff
       503 E. R:unsey, Ste. 103
       San An            xas 7B216



       JENNIFER . 'f_,.....~'""'"'·
       STEPHANIE F. CAGNIART
       98 Slm J~clnto 'Boulev:ud. Suite 1500
       Austin, Texas 78701-4078




                                                     14




                                               145
                                                            2
                                                          App.002
EXHIBIT B
                             ARBITRATION AGREEMENT


lt is in the interest of WRPS ill, LP and their employees to resolve in a speedy and
 inex.pens.ive way, any legal controversy that may arise. Therefore, other than a worker's   _
compensation claim covered by insurance, no dispute between the companies and the
undersigned which is ir. any way related to tbe empJoyment of the undersigned, including     ·-
but not limited to a clllim for wrongtJI termination, discrimination and/or harassment,
and worker's compensation not covered by insurance, shall be the subject of a Ja~suit
filed in. any state or federal court. Instead, any such dispute Shall be submitted to        ...
arbitration in accordance with the roles of the American Arbitration A3sociation
("AAA"). Prior to the filing of any such proceeding, the filing party shall give twenty      _
(20) days prior written notice:

Each party to arbitration shall be entitled to tab only one deposition. Any arbitration      _
relating to any dispute covered by this Agreement shall be arbitrated in Dallas County,
Texas.

N the conclusion of the arbitration. the arbitrator shall make such findings of fact and
state tho evidentiary basis of such finding. The Arbitrator shall also issue a ruling and
explain how the findings of fact justify his ruling. Any court of competent jurisdiction
shall enter judgment on the arbitration award and soan review che award as permitted by
law.



BY:




                                        39
                                                                                                     1
                                                                                                   App.003
EXHIBIT C
II
WilPS 111, LP
En.ployee Handbook WRPS lll, LP


EM'LOYEE ACKNOWLEDGEMENT FORM



Tht employee handbook describes important information about WR.PS III, LP, and J understand that I
sboold consult the Human Resources Department regarding any questions not answered in the bimdbook.

I have entered into my employment relationship with WRPS In, LP voluntarily and acknowledge that
ti;teJC is no specified length of employment. Accordingly, either I or WRPS III, LP can terminate the
relationship at will, with or without cause, at any time, so long as there is no violation of applicable
federal or state law.

Since the information, policies, and benefits described here are necessarily subject to change, I
acknowledge that revisions to the handbook may occur, except to WRPS Ill, LP's policy of employment·
at-will. All such changes will be communicated through official notices, and I understand that revised
lnfamation may supersede, modify, or eliminate existing policies. Only the chief executive officer of
WRPS IU, LP has the ability to adopt any revisions to the policies in this handbook..

Punhermore, I acknowledge that this handbook is neither a contract of employment nor a legal document.
I have received tho handbook, and I understand that it is my responsibility to read and comply with the
policies contained in this handbook and any revisions made to it.


EMPLOYEE'S NAME       (printed~/a Q.J~::DZEtJ.:·~a._y ("~---­
     SfGNAn.JR~(!. 4~ ~
EMPLOYEE'S


DATE,~ ?Q,'ZtJlL.~---




                                                37
                                                                                                             1
                                                                                                           App.004
EXHIBIT D
     WR
     p         s

Employee Handbook
    WRPS,LP
      10/01/2011




         45
                    App.005
IIIli
1111
WRPSI LP


                                      Table of Contents

No. Polley                                         Effective    Revision    Page
                                                   Date:        J2!!!i
INTRODUCTION
020 Employee Welcome Message                       1211/1999    11112006    1
030 Organization Description                       1211/1999    1/1/2006    2
040 Introductory Statement                         12/111999    1/1/2006    3
051 Employee Acknowledgement Form                  121111999    1/112006    4

EMPLOYMENI'
101 Nature of Employment                           1211/1999    1/1/2000    5
102 Employee Relations                             1211/1999    1/1/2006    6
103 Equal Employment Opportunity                   12/1/1999    111/2006    7
104 Business Ethics and Conduct                    12/1/1999    111/2006    8
107 Immigration Law Compliance                     12/1/1999    11112000    9
108 Conflicts oflnterest                           12/111999    1/112006    10
110 Outside Employment                             12/111999    1/112006    11
112 Non-Disclosure                                 12/1/1999    1/1/2006    12
114 Disability Accommodation                       12/1/1999    1/112006    13
180 Personal Relationships in the Workplace        11/19/2004   1/1/2006    14

EMPLOYMENT STATUS & RECORDS
201 Employment Categories                          12/1/1999    1/1/2006    16
202 Access to Personnel Files                      12/1/1999    111/2006    18
203 Employment Reference Checks                    12/1/1999    1/1/2000    19
204 Personnel Data Changes                         12/111999    111/2006    20
205 Introductory Period                            12/1/1999    1/1/2006    21
208 Employment Applications                        12/111999    1/1/2006    22
209 Perfonnan.ce Evaluation                        1211/1999    1/1/2006    23
210 Job Descriptions                               12/1/1999    1/1/2006    24
280 Confidentiality of Salary                      12/111999    1/1/2006    25

EMPLOYEE BENEFIT PROGRAMS
301 Employee Benefits                              12/1/1999    1/112006    26
303 Vacation Benefits                              12/1/1999    10/1/2009   27
304. Child Care Benefits                           12/1/1999    111/2006    29
305 Holidays                                       12/111999    1/1/2006    30




                                              46
                                                                                   App.006
WRPS, LP


307   Sick Leave Benefits                    12/l/1999   10/1/2009   31
308   Time Off to Vote                       12/1/1999   1/1/2006    33
309   Bereavement Leave                      12/111999   1/112006    34
310   Relocation Benefits                    12/1/1999   1/1/2006    35
311   Jury Duty                              12/1/1999   1/112006    36
312   Witness Duty                           12/111999   1/1/2006    37
313   Benefits Continuation (COBRA)          12/1/1999   1/1/2006    38
314   Educational Assistance                 1211/1999   1/112006    39
316   Health Insurance                       12/1/1999   1/112006    40
317   Life Insurance                         12/1/1999   1/1/2006    41
320   401 (k) Savings Plan                   12/1/1999   111/2006    42
326   Flexible Spending Account (FSA)        12/1/1999   1/1/2006    43
328   Partnership Participation Units        1211/1999   1/1/2006    44
330   Annual Incentive Trip                  12/1/1999   1/112006    45

TIMEKEEPING/PAYR.OLL
401 Timekeeping                              12/1/1999   1/1/2000    46
403 Paydays                                  12/1/1999   1/1/2000    47
405 Employment Termination                   12/111999   1/112006    48
407 Severance Pay                            12/1/1999   1/1/2006    49
409 Administrative Pay Corrections           12/111999   1/1/2006    so
410 Pay Deductions and Setoffs               12/111999   111/2006    Sl

WORK CONDITIONS & HOURS
502 Work Schedules                           1211/1999   1/1/2006    52
504 Use of Phone and Mail Systems            12/1/1999   1/1/2006    53
505 Smoking                                  12/1/1999   111/2006    54

506 Rest and Meal Periods                    12/1/1999   1/1/2006    55
507 Overtime                                 121111999   1/1/2006    56
512 Business Travel Expenses                 12/111999   1/1/2009    57
514 Visitors in the Workplace                121111999   1/1/2006    58
516 Computer and Email Usage                 12/1/1999   1/112006    60
517 Internet Usage                           1211/1999   111/2006    61
522 Workplace Violence Prevention            1211/1999   l/1/2006    63
526 Cell Phone Usage                         12/111999   11112006    65

LEAVES OF ABSENCE
60 l Medical Leave                           1211/1999   1/1/2006    66




                                        47
                                                                          App.007
II
WRPS., LP


602 Family Leave                                       12/1/1999   1/1/2006   68
605 Military Leave                                     1/1/2006    111/2000   70

EMPLOYEE CONDUCT & DISCIPLINARY ACTION
701 Employee Conduct and Work Rules      12/1/1999                 111/2006   71
702 Drug and Alcohol Use                 1211/1999                 111/2000   73
703 Sexual and Other Unlawful Harassment 12/1/1999                 111/2006   74
704 Attendance and Punctuality           12/1/1999                 11112000   76
705 Personal Appearance                  12/1/1999                 1/1/2000   77
706 Return of Property                   12/1/1999                 1/112000   78
708 Resignation                          12/1/1999                 1/1/2000   79
714 Drug Testing                         12/1/1999                 1/1/2006   80
716 Progressive Discipline               12/1/1999                 1/1/2006   81
718 Problem Resolution                   12/111999                 111/2006   83
720 Casual Days                          12/1/1999                 1/1/2006   85

MISCELLANEOUS
800 Life·Tbreatening Illnesses in the Workplace        12/1/1999   111/2006   87
806 Suggestion Program                                 12/1/1999   111/2006   88




                                                  48
                                                                                   App.008
WRPS,LP
WRPS,LP


Welcome new employee!

On behalf of your colleagues, I welcome you to WRPS, LP and wish you every success here.

We believe that each employee contributes directly to WR.PS, LP's growth and success, and we hope you
will take pride in being a member of our team.

This handbook was developed to describe some of the expectations of our employees and to outline the
policies, programs, and benefits available to eligible employees. Employees should familiarize themselves
with the contents of the employee handbook as soon as possible, for it will answer many questions about ·
employment with WRPS, LP.

We hope that your experience here will be challenging, enjoyable, and rewarding. Again, welcome!

Sincerely,




Marcus D. Hiles
Chairman and CEO




                                                   1



                                                 49
                                                                                                            App.009
1111
1111
WRPS,LP
WRPS,LP


ORGANIZATION DESCRIPTION

Western Rim Property Services currently manages over 6,000 apartment homes in Texas. These
apartment homes include luxury, moderate, and affordable housing communities. Currently
Western Rim has in excess of 1,200 LIHTC apartments with its major growth emphasis
consisting of luxury AAA properties. Whatever your needs, Western Riin has a home to satisfy
your requirements.

The Mansion trademark is the brand name for its AAA luxury units. These properties are
unmatched in their amenities such as attached garages, marble baths with Jacuzzi tubs, granite
kitchens, Berber carpet,. and upgraded kitchen appliances. The most spectacular clubhouses in
the industry, which include full impact aerobics floors, free weight and exercise room, stadiwn
seating theater rooms, pool tables, tanning beds, saunas and an outside pool area that is beyond
belief. Our philosophy is not that we are renting living space but are instead marketing a life
style.


Western Rim Properties are on the cutting edge of design. Mariy are regularly referenced in the
industry publications and are finalist for national awards such as the 1998 National Award
"Pillars of the Industry" for best signage (Mansions by Vineyard) and 1999 National Apartment
Association's "Pillars of the Industry" for best brochure (Mansions by the Lake).




                                               2



                                              50
                                                                                                   App.010
II
WRPS,LP
WRPS,LP


INTRODUCTORY STATEMENT


This handbook is designed to acquaint you with WRPS, LP and provide you with infonnation about
working conditions, employee benefits, and some of the policies affecting your employment. You should
read, understand, and comply with all provisions of the handbook. It describes many of your
responsibilities as an employee and outlines the programs developed by WRPS, LP to benefit employees.
One of our objectives is to provide a work environment that is conducive to both personal and
professional growth.

No employee handbook can anticipate every circumstance or question about policy. As WRPS, LP
continues to grow, the need may arise and WRPS, LP reserves the right to revise, supplement, or rescind
any policies or portion of the handbook from time to time as it deems appropriate, in its sole and absolute
discretion. The only exception to any changes is our employment-at-wiU policy pennitting you or WRPS,
LP to end our relationship for any reason at any time. Employees will, of course, be notified of such
changes to the handbook as they occur.




                                                     3



                                                  51
                                                                                                              App.011
1111
1111
WRPS,LP
WRPS,LP




718 Problem Resolution
Effective Date: 12/1/1999
Revision Date: 8/1/2006


WRPS, LP is committed to providing the best possible working conditions for its employees. Part of this
commitment is encouraging an open and frank atmosphere in which any problem, complaint, suggestion,
or question receives a timely response from WRPS, LP supervisors and management.

WRPS, LP strives to ensure fair and honest treatment of all employees. Supervisors, managers, and
employees are expected to treat each other with mutual respect. Employees are encouraged to offer
positive and constructive criticism.

If employees disagree with established rules of conduct, policies, or practices, they can express their
concern through the problem resolution procedure. No employee will be penalized, formally or
informally, for voicing a complaint with WRPS, LP in a reasonable, business-like manner, or for using
the problem resolution procedure.                                           ·

If a situation occurs when employees believe that -a condition of employment or a decision affecting them
is unjust or inequitable, they are encouraged to make use of the following steps. The employee may
discontinue the procedure at any step.

1. Employee presents problem promptly to immediate supervisor within 3 calendar days, after incident
occurs. If supervisor is unavailable or employee believes it would be inappropriate to contact that person,
employee may present problem to the Human Resources Department or any other member of
management

2. Supervisor responds to problem during discussion or within 3 calendar days, after consulting with
appropriate management, when necessary. Supervisor documents discussion.

3. Employee presents problem to the Human Resources Department within 3 calendar days, if problem is
unresolved.

4. Human Resources Department counsels and advises employee, assists in putting problem in writing,
visits with employee's managet\s), if necessary, and directs employee to the President for review of
problem.                                                                                            ·

5. Employee presents problem to the President in writing.




                                                    83



                                                   52
                                                                                                              App.012
1111
1111
WRPS,LP
WRPS,LP


6. The President reviews and considers problem. The President infonns employee of decision within 3
calendar days, and forwards copy of written response to the Human Resources Department for employee's
file. The President has full authority to make any adjustment deemed appropriate to resolve the problem.
This decision is final and binding on all parties and may not be discussed or complained about again.

Problems, disputes, or claims not resolved through the preceding problem resolution steps are subject to
final and binding arbitration. The arbitration proceeding will be conducted under the Employment Dispute
Resolution Rules of the American Arbitration Association. The decision or award of the Arbitrator made
under these rules is exclusive, final, and binding on parties, their beneficiaries, executors, administrators,
successors, and assigns. ~ employee must sign the attached Arbitration Agreement. This is an
absolute requirement.

Employees who choose to use the arbitration proeess to resolve a problem will be expected to share the
cost of the arbitration proceeding with WRPS, LP. A complete description of the arbitration procedure is
available from the Human Resources Department for review.

Not every problem can be resolved to everyone's total satisfaction, but only through understanding and
discussion of mutual problems can employees and management develop confidence in each other. This
confiden~ is important to the operation of an efficient and luUmonious work environment, and helps to
ensure everyone's job security.




                                                     84



                                                    53
                                                                                                                 App.013
EXHIBIT E
Employment
Arbitration Rules & Mediation Procedures




Available online at   adr.org/employment
Rules Amended and Effective November 1, 2009
Fee Schedule Amended and Effective May 15, 2013


                                                    1
                                                  App.014
        Regional Vice Presidents and Directors

        States: Delaware, District of Columbia, Maryland,    States: Alaska, Arizona, California, Colorado,
        New Jersey, Pennsylvania, West Virginia              Hawaii, Idaho, Montana, Nevada, Oregon, Utah,
        Kenneth Egger                                        Washington, Wyoming
        Vice President                                       John English
        Phone: 215.731.2281                                  Vice President
        Email: EggerK@adr.org                                Phone: 619.239.3051
                                                             Email: EnglishJ@adr.org
        States: Connecticut, Maine, Massachusetts,
        New Hampshire, New York, Vermont                     States: Rhode Island
        Ann Lesser, Esq.                                     Heather Santo
        Vice President                                       Director
        Phone: 212.484.4084                                  Phone: 866.293.4053
        Email: LesserA@adr.org                               Email: SantoH@adr.org

        States: Alabama, Arkansas, Florida, Georgia,         States: Louisiana, New Mexico, Oklahoma, Texas
        Mississippi, North Carolina, South Carolina,         Molly Bargenquest
        Virginia                                             Vice President
        Charles Dorsey                                       Phone: 972.702.8222
        Director                                             Email: BargenquestM@adr.org
        Phone: 866.686.6024
        Email: DorseyC@adr.org

        States: Illinois, Indiana, Iowa, Kansas, Kentucky,
        Michigan, Minnesota, Missouri, Nebraska,
        North Dakota, Ohio, South Dakota, Tennessee,
        Wisconsin
        Jan Holdinski
        Vice President
        Phone: 248.352.5509
        Email: HoldinskiJ@adr.org




        Case Management Vice Presidents and Directors
        Molly Bargenquest                                    Charles Dorsey
        Vice President                                       Director
        Phone: 972.702.8222                                  Phone: 866.686.6024
        Email: BargenquestM@adr.org                          Email: DorseyC@adr.org
        Administers cases in AR, IL, IA, KS, LA, MN, MS,     Administers cases in FL, GA
        MO, NE, ND, OK, SD, TX, WI
                                                             Heather Santo
        Patrick Tatum                                        Director
        Director                                             Phone: 866.293.4053
        Phone: 559.490.1905                                  Email: SantoH@adr.org
        Email: TatumP@adr.org                                Administers cases in AL, CT, DC, DE,
        Administers cases in AK, AZ, CA, CO, HI, ID, MT,     IN, KY, MA, MD, ME, MI, NC, NH, NJ,
        NV, NM, OR, UT, WA, WY                               NY, OH, PA, RI, SC, TN, VA, VT, WV




2   RULES AND MEDIATION PROCEDURES                                                         American Arbitration Association
                                                                                                                      2
                                                                                                                    App.015
Table of Contents
Introduction. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .  7
Role of the American Arbitration Association®. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .  7
Legal Basis of Employment ADR. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .  8
The Fairness Issue: The Due Process Protocol . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .  9
AAA’s Employment ADR Rules . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .  9
AAA’s Policy on Employment ADR . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .  10
Notification. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .  10
Costs of Employment Arbitration. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .  10
Designing an ADR Program. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .  11


Alternative Dispute Resolution Options. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .  13
   Open Door Policy. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .  13
   Ombuds. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .  13
   Peer Review. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .  13	
   Internal Mediation. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .  13
   Fact-Finding. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .  13
   Arbitration. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .  14


Types of Disputes Covered. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .  14
Employment Arbitration Rules and Mediation Procedures. . . . . . . . . . . . . . . . . . . . .  15
   1. Applicable Rules of Arbitration. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .  15
   2. Notification . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .  15
   3. AAA as Administrator of the Arbitration. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .  16
   4. Initiation of Arbitration. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .  16
   5. Changes of Claim. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .  17
   6. Jurisdiction. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .  17
   7. Administrative and Mediation Conferences. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .  18
   8. Arbitration Management Conference. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .  18
   9. Discovery. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .  19
   10. Fixing of Locale (the city, county, state, territory, and/or country of the Arbitration).19
   11. Date, Time and Place (the physical site of the hearing within the designated locale) 			
   	 of Hearing . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .  20
   12. Number, Qualifications and Appointment of Neutral Arbitrators . . . . . . . . . . . . . . .  20
   13. Party Appointed Arbitrators. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .  21



Rules Amended and Effective November 1, 2009. Fee Schedule Amended and Effective May 15, 2013.                   EMPLOYMENT RULES 3
                                                                                                                                           3
                                                                                                                                         App.016
      14. Appointment of Chairperson by Party-Appointed Arbitrators or Parties. . . . . . . . . . 21
      15. Disclosure. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .  21
      16. Disqualification of Arbitrator . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .  22
      17. Communication with Arbitrator. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .  22
      18. Vacancies. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .  23
      19. Representation . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .  23
      20. Stenographic Record . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .  23
      21. Interpreters . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .  23
      22. Attendance at Hearings. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .  24
      23. Confidentiality. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .  24
      24. Postponements. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .  24
      25. Oaths . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .  24
      26. Majority Decision. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .  24
      27. Dispositive Motions. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .  24
      28. Order of Proceedings. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .  24
      29. Arbitration in the Absence of a Party or Representative. . . . . . . . . . . . . . . . . . . . . . .  25
      30. Evidence. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .  26
      31. Inspection. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 26
      32. Interim Measures. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .  27
      33. Closing of Hearing . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .  27
      34. Reopening of Hearing . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .  27
      35. Waiver of Oral Hearing. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .  27
      36. Waiver of Objection/Lack of Compliance with These Rules. . . . . . . . . . . . . . . . . . . .  28
      37. Extensions of Time. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .  28
      38. Serving of Notice. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .  28
      39. The Award . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .  28
      40. Modification of Award. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .  29
      41. Release of Documents for Judicial Proceedings . . . . . . . . . . . . . . . . . . . . . . . . . . . . .  29
      42. Applications to Court. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .  29
      43. Administrative Fees. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .  30
      44. Neutral Arbitrator’s Compensation. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .  30
      45. Expenses . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .  30
      46. Deposits. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .  31
      47. Suspension for Non-Payment. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 31
      48. Interpretation and Application of Rules . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .  31
      Costs of Arbitration (including AAA Administrative Fees). . . . . . . . . . . . . . . . . . . . . . . . .  31

4   RULES AND MEDIATION PROCEDURES                                                                                   American Arbitration Association
                                                                                                                                                4
                                                                                                                                              App.017
For Disputes Arising Out of Employer-Promulgated Plans*: . . . . . . . . . . . . . . . . . . .  32
   (i) Filing Fees . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .  32
   (ii) Hearing Fees. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .  33
   (iii) Postponement/Cancellation Fees . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .  34
   (iv) Hearing Room Rental. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 34
   (v) Abeyance Fee. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .  34
   (vi) Expenses. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .  34


For Disputes Arising Out of Individually-Negotiated Employment Agreements
and Contracts:. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .  34


Administrative Fee Schedules (Standard and Flexible Fees) . . . . . . . . . . . . . . . . . . .  35
   (i) Standard Fee Schedule. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .  36
   (ii) Refund Schedule for Standard Fee Schedule . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .  38
   (iii) Flexible Fee Schedule. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .  39
   (iv) Hearing Room Rental . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .  41
   (v) Abeyance Fee. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .  41
   (vi) Expenses . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .  41


For Disputes Proceeding Under the Supplementary Rules for Class Action
Arbitration (“Supplementary Rules”):. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .  42


Optional Rules for Emergency Measures of Protection. . . . . . . . . . . . . . . . . . . . . . . .  42
   O-1. Applicability. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .  42
   O-2. Appointment of Emergency Arbitrator. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .  42
   O-3. Schedule . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .  42
   O-4. Interim Award. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .  43
   O-5. Constitution of the Panel. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .  43
   O-6. Security . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .  43
   O-7. Special Master. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .  43
   O-8. Costs . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .  43




Rules Amended and Effective November 1, 2009. Fee Schedule Amended and Effective May 15, 2013.                    EMPLOYMENT RULES 5
                                                                                                                                            5
                                                                                                                                          App.018
    Employment Mediation Procedures . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .  44
       M-1. Agreement of Parties. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .  44
       M-2. Initiation of Mediation. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .  44
       M-3. Fixing of Locale (the city, county, state, territory and, if applicable, country of
           the mediation) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .  45
       M-4. Representation. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .  45
       M-5. Appointment of the Mediator. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .  45
       M-6. Mediator’s Impartiality and Duty to Disclose. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .  46
       M-7. Vacancies. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .  46
       M-8. Duties and Responsibilities of the Mediator . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .  46
       M-9. Responsibilities of the Parties. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .  47
       M-10. Privacy. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .  47
       M-11. Confidentiality. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .  48
       M-12. No Stenographic Record. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .  48
       M-13. Termination of Mediation. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 48
       M-14. Exclusion of Liability. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .  49
       M-15. Interpretation and Application of Procedures. . . . . . . . . . . . . . . . . . . . . . . . . . . . .  49
       M-16. Deposits . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .  49
       M-17. Expenses. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .  49
       M-18. Cost of the Mediation . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .  49




6   RULES AND MEDIATION PROCEDURES                                                                                 American Arbitration Association
                                                                                                                                              6
                                                                                                                                            App.019
     Employment Arbitration
     Rules and Mediation Procedures


Introduction

Federal and state laws reflecting societal intolerance for certain workplace
conduct, as well as court decisions interpreting and applying those statutes,
have redefined responsible corporate practice and employee relations.
Increasingly, employers and employees face workplace disputes involving
alleged wrongful termination, sexual harassment, or discrimination based on
race, color, religion, sex, national origin, age and disability.

As courts and administrative agencies become less accessible to civil litigants,
employers and their employees now see alternative dispute resolution (“ADR”)
as a way to promptly and effectively resolve workplace disputes. ADR procedures
are becoming more common in contracts of employment, personnel manuals,
and employee handbooks.

Increasingly, corporations and their employees look to the American Arbitration
Association® as a resource in developing prompt and effective employment
procedures for employment-related disputes.

These Rules have been developed for employers and employees who wish
to use a private alternative to resolve their disputes, enabling them to have
complaints heard by an impartial person with expertise in the employment
field. These procedures benefit both the employer and the individual employee
by making it possible to resolve disputes without extensive litigation.

Role of the American Arbitration Association

The American Arbitration Association, founded in 1926, is a not-for-profit, public
service organization dedicated to the resolution of disputes through mediation,
arbitration, elections and other voluntary dispute resolution procedures. Millions
of workers are now covered by employment ADR plans administered by the AAA®.



Rules Amended and Effective November 1, 2009. Fee Schedule Amended and Effective May 15, 2013.   EMPLOYMENT RULES 7
                                                                                                                7
                                                                                                              App.020
    In addition, the AAA provides education and training, specialized publications,
    and research on all forms of dispute settlement. With 30 offices worldwide
    and cooperative agreements with arbitral institutions in 63 other nations, the
    American Arbitration Association is the nation’s largest private provider of
    ADR services.

    For over 80 years, the American Arbitration Association has set the standards
    for the development of fair and equitable dispute resolution procedures. The
    development of the Employment Arbitration Rules and Mediation Procedures
    and the reconstitution of a select and diverse roster of expert neutrals to hear
    and resolve disputes, are the most recent initiatives of the Association to provide
    private, efficient, and cost-effective procedures for out-of-court settlement of
    workplace disputes.


    Legal Basis of Employment ADR

    Since 1990, Congress has twice re-affirmed the important role of ADR in the
    area of employment discrimination — in the Americans with Disabilities Act in
    1990, and a year later in Section 118 of the Civil Rights Act of 1991.

    The United States Supreme Court has also spoken on the importance of ADR
    in the employment context. In Gilmer v. Interstate/Johnson Lane, 500 U.S. 20,
    111 S. Ct. 1647 (1991), the Supreme Court refused to invalidate Gilmer’s agreement
    with the New York Stock Exchange that he would arbitrate disputes with his
    employer (Interstate/Johnson Lane) simply because he was obliged to sign it in
    order to work as a securities dealer whose trades were executed on the Exchange.
    Although the Gilmer Court found that the Age Discrimination in Employment Act
    did not preclude arbitration of age discrimination claims, it specifically declined
    to decide whether employment arbitration agreements were “contracts of
    employment” excluded under the Federal Arbitration Act.

    The specific issue left open by Gilmer was decided 10 years later by the United
    States Supreme Court in Circuit City Stores, Inc. v. Adams, 532 U.S. 105, 121 S.
    Ct. 1302, 149 L. Ed. 2d 234 (2001). In Circuit City, the Supreme Court concluded
    that except for transportation workers such as seamen or railroad workers, the
    FAA covers all contracts of employment and that the Act may be used to compel
    arbitration of employment-related claims. While Circuit City involved only state
    law claims, the Supreme Court had determined previously in Gilmer that federal
    age discrimination claims (and presumably other federal civil rights claims) were
    arbitrable under the FAA.


8   RULES AND MEDIATION PROCEDURES                                    American Arbitration Association
                                                                                                 8
                                                                                               App.021
The Fairness Issue: The Due Process Protocol

The Due Process Protocol for Mediation and Arbitration of Statutory Disputes
Arising Out of the Employment Relationship was developed in 1995 by a special
task force composed of individuals representing management, labor, employment,
civil rights organizations, private administrative agencies, government, and the
American Arbitration Association. The Due Process Protocol, which was endorsed
by the Association in 1995, seeks to ensure fairness and equity in resolving
workplace disputes. The Due Process Protocol encourages mediation and
arbitration of statutory disputes, provided there are due process safeguards. It
conveys the hope that ADR will reduce delays caused by the huge backlog of
cases pending before administrative agencies and the courts. The Due Process
Protocol “recognizes the dilemma inherent in the timing of an agreement to
mediate and/or arbitrate statutory disputes” but does not take a position on
whether an employer can require a pre-dispute, binding arbitration program as
a condition of employment.

The Due Process Protocol has been endorsed by organizations representing a
broad range of constituencies. They include the American Arbitration Association,
the American Bar Association Labor and Employment Section, the American
Civil Liberties Union, the Federal Mediation and Conciliation Service, the National
Academy of Arbitrators, and the National Society of Professionals in Dispute
Resolution. The National Employment Lawyers Association has endorsed the
substantive provisions of the Due Process Protocol.

It has been incorporated into the Report of the United States Secretary of Labor’s
Task Force in Excellence in State and Local Government and cited with approval
in numerous court opinions.


AAA’s Employment ADR Rules

On June 1, 1996, the Association issued National Rules for the Resolution of
Employment Disputes (now known as the Employment Arbitration Rules and
Mediation Procedures). The rules reflected the guidelines outlined in the
Due Process Protocol and were based upon the AAA’s California Employment
Dispute Resolution Rules, which were developed by a committee of employment
management and plaintiff attorneys, retired judges and arbitrators, in addition
to Association executives. The revised rules were developed for employers and
employees who wish to use a private alternative to resolve their disputes.
The rules enabled parties to have complaints heard by an impartial person of


Rules Amended and Effective November 1, 2009. Fee Schedule Amended and Effective May 15, 2013.   EMPLOYMENT RULES 9
                                                                                                                9
                                                                                                              App.022
     their joint selection, with expertise in the employment field. Both employers and
     individual employees benefit by having experts resolve their disputes without the
     costs and delay of litigation. The rules included procedures which ensure due
     process in both the mediation and arbitration of employment disputes. After a
     year of use, the rules were amended to address technical issues.


     AAA’s Policy on Employment ADR

     The AAA’s policy on employment ADR is guided by the state of existing law, as
     well as its obligation to act in an impartial manner. In following the law, and in
     the interest of providing an appropriate forum for the resolution of employment
     disputes, the Association administers dispute resolution programs which meet
     the due process standards as outlined in its Employment Arbitration Rules
     and Mediation Procedures and the Due Process Protocol. If the Association
     determines that a dispute resolution program on its face substantially and
     materially deviates from the minimum due process standards of the Employment
     Arbitration Rules and Mediation Procedures and the Due Process Protocol, the
     Association may decline to administer cases under that program. Other issues
     will be presented to the arbitrator for determination.

     Notification

     If an employer intends to utilize the dispute resolution services of the Association
     in an employment ADR plan, it shall, at least 30 days prior to the planned effective
     date of the program: (1) notify the Association of its intention to do so; and (2)
     provide the Association with a copy of the employment dispute resolution plan.
     If an employer does not comply with this requirement, the Association reserves
     the right to decline its administrative services. Copies of all plans should be sent
     to the American Arbitration Association, 725 South Figueroa Street, Suite 2400,
     Los Angeles, CA 90017; FAX: 213.622.6199.


     Costs of Employment Arbitration

     These Rules contain two separate and distinct arbitration costs sections; one
     for disputes arising out of employer-promulgated plans and the other for
     disputes arising out of individually-negotiated employment agreements and
     contracts. When the arbitration is filed, the AAA makes an initial administrative
     determination as to whether the dispute arises from an employer-promulgated
     plan or an individually-negotiated employment agreement or contract. This



10   RULES AND MEDIATION PROCEDURES                                    American Arbitration Association
                                                                                                 10
                                                                                                App.023
determination is made by reviewing the documentation provided to the AAA
by the parties, including, but not limited to, the demand for arbitration, the
parties’ arbitration program or agreement, and any employment agreements
or contracts between the parties.

When making its determination on the applicable costs of arbitration section in
a given arbitration, the AAA’s review is focused on two primary issues. The first
component of the review focuses on whether the arbitration program and/or
agreement between the individual employee and the employer is one in which
it appears that the employer has drafted a standardized arbitration clause with
its employees. The second aspect of the review focuses on the ability of the
parties to negotiate the terms and conditions of the parties’ agreement.

If a party disagrees with the AAA’s initial determination, the parties may bring
the issue to the attention of the arbitrator for a final determination.


Designing an ADR Program

The guiding principle in designing a successful employment ADR system is
that it must be fair in fact and perception. The American Arbitration Association
has considerable experience in administering and assisting in the design of
employment ADR plans, which gives it an informed perspective on how to
effectively design ADR systems, as well as the problems to avoid. Its guidance
to those designing employment ADR systems is summarized as follows:

»	 The American Arbitration Association encourages employers to consider the
	  wide range of legally-available options to resolve workplace disputes outside the
	courtroom.
»	 A special emphasis is placed by the Association on encouraging the development
	  of in-house dispute resolution procedures, such as open door policies, ombuds,
	  peer review and internal mediation.
»	 The Association recommends an external mediation component to resolve disputes
	  not settled by the internal dispute resolution process.
»	 Programs which use arbitration as a final step may employ:

     •	    pre-dispute, voluntary final and binding arbitration;

     •	    pre-dispute, mandatory nonbinding arbitration;

     •	    pre-dispute, mandatory final and binding arbitration; or

     •	    post-dispute, voluntary final and binding arbitration.




Rules Amended and Effective November 1, 2009. Fee Schedule Amended and Effective May 15, 2013.   EMPLOYMENT RULES 11
                                                                                                               11
                                                                                                              App.024
     »	 Although the AAA administers binding arbitration systems that have been required
     	  as a condition of initial or continued employment, such programs must be consistent
     	  with the Association’s Employment Arbitration Rules and Mediation Procedures.


     Specific guidance on the responsible development and design of employment
     ADR systems is contained in the Association’s publication, Resolving Employment
     Disputes: A Practical Guide, which is available from the AAA’s website,
     www.adr.org.




12   RULES AND MEDIATION PROCEDURES                                       American Arbitration Association
                                                                                                    12
                                                                                                   App.025
Alternative Dispute Resolution Options

Open Door Policy

Employees are encouraged to meet with their immediate manager or supervisor
to discuss problems arising out of the workplace environment. In some systems,
the employee is free to approach anyone in the chain of command.

Ombuds

A neutral third party (either from within or outside the company) is designated
to confidentially investigate and propose settlement of employment complaints
brought by employees.

Peer Review

A panel of employees (or employees and managers) works together to resolve
employment complaints. Peer review panel members are trained in the handling
of sensitive issues.

Internal Mediation

A process for resolving disputes in which a neutral third person from within the
company, trained in mediation techniques, helps the disputing parties negotiate
a mutually acceptable settlement. Mediation is a nonbinding process in which
the parties discuss their disputes with an impartial person who assists them in
reaching a settlement. The mediator may suggest ways of resolving the dispute
but may not impose a settlement on the parties.

Fact-Finding

The investigation of a complaint by an impartial third person (or team) who
examines the complaint and the facts and issues a nonbinding report. Fact-finding
is particularly helpful for allegations of sexual harassment, where a fact-finding
team, composed of one male and one female neutral, investigates the
allegations and presents its findings to the employer and the employee.




Rules Amended and Effective November 1, 2009. Fee Schedule Amended and Effective May 15, 2013.   EMPLOYMENT RULES 13
                                                                                                               13
                                                                                                              App.026
     Arbitration

     Arbitration is generally defined as the submission of disputes to one or more
     impartial persons for final and binding determination. It can be the final step in
     a workplace program that includes other dispute resolution methods. There are
     many possibilities for designing this final step.

     They include:

     »	 Pre-Dispute, Voluntary Final and Binding Arbitration
     	   The parties agree in advance, on a voluntary basis, to use arbitration to
     	   resolve disputes and they are bound by the outcome.
     »	 Pre-Dispute, Mandatory Nonbinding Arbitration
     	   The parties must use the arbitration process to resolve disputes, but they
     	   are not bound by the outcome.
     »	 Pre-Dispute, Mandatory Final and Binding Arbitration
     	   The parties must arbitrate unresolved disputes and they are bound by
     	   the outcome.
     »	 Post-Dispute, Voluntary Final and Binding Arbitration
     	   The parties have the option of deciding whether to use final and binding
     	   arbitration after a dispute arises.


     Types of Disputes Covered

     The dispute resolution procedures contained in this booklet were developed
     for arbitration agreements contained in employee personnel manuals, an
     employment application of an individual employment agreement, other types
     of employment agreements, or can be used for a specific dispute. They do not
     apply to disputes arising out of collective bargaining agreements or independent
     contractor agreements.




14   RULES AND MEDIATION PROCEDURES                                    American Arbitration Association
                                                                                                 14
                                                                                                App.027
Employment Arbitration Rules and Mediation Procedures

1. Applicable Rules of Arbitration

The parties shall be deemed to have made these rules a part of their arbitration
agreement whenever they have provided for arbitration by the American
Arbitration Association (hereinafter “AAA”) or under its Employment Arbitration
Rules and Mediation Procedures or for arbitration by the AAA of an employment
dispute without specifying particular rules*. If a party establishes that an adverse
material inconsistency exists between the arbitration agreement and these rules,
the arbitrator shall apply these rules.

If, within 30 days after the AAA’s commencement of administration, a party
seeks judicial intervention with respect to a pending arbitration and provides the
AAA with documentation that judicial intervention has been sought, the AAA
will suspend administration for 60 days to permit the party to obtain a stay of
arbitration from the court.These rules, and any amendment of them, shall apply
in the form in effect at the time the demand for arbitration or submission is
received by the AAA.

*
  The National Rules for the Resolution of Employment Disputes have been re-named the Employment Arbitration
Rules and Mediation Procedures. Any arbitration agreements providing for arbitration under its National Rules for
the Resolution of Employment Disputes shall be administered pursuant to these Employment Arbitration Rules and
Mediation Procedures.


2. Notification

An employer intending to incorporate these rules or to refer to the dispute
resolution services of the AAA in an employment ADR plan, shall, at least 30 days
prior to the planned effective date of the program:

a.	 notify the Association of its intention to do so and,

b.	 provide the Association with a copy of the employment dispute resolution plan.


Compliance with this requirement shall not preclude an arbitrator from
entertaining challenges as provided in Section 1. If an employer does not
comply with this requirement, the Association reserves the right to decline its
administrative services.




Rules Amended and Effective November 1, 2009. Fee Schedule Amended and Effective May 15, 2013.   EMPLOYMENT RULES 15
                                                                                                               15
                                                                                                              App.028
     3. AAA as Administrator of the Arbitration

     When parties agree to arbitrate under these rules, or when they provide for
     arbitration by the AAA and an arbitration is initiated under these rules, they
     thereby authorize the AAA to administer the arbitration. The authority and duties
     of the AAA are prescribed in these rules, and may be carried out through such of
     the AAA’s representatives as it may direct. The AAA may, in its discretion, assign
     the administration of an arbitration to any of its offices.

     4. Initiation of Arbitration

     Arbitration shall be initiated in the following manner.

     a.	 The parties may submit a joint request for arbitration.
     b.	 In the absence of a joint request for arbitration:
         (i) The initiating party (hereinafter “Claimant[s]”) shall:
              (1)	   File a written notice (hereinafter “Demand”) of its intention to arbitrate at any
              	      office of the AAA, within the time limit established by the applicable statute
              	      of limitations. Any dispute over the timeliness of the demand shall be referred
              	      to the arbitrator. The filing shall be made in duplicate, and each copy shall
              	      include the applicable arbitration agreement. The Demand shall set forth the
              	      names, addresses, and telephone numbers of the parties; a brief statement
              	      of the nature of the dispute; the amount in controversy, if any; the remedy
              	      sought; and requested hearing location.
              (2)	 Simultaneously provide a copy of the Demand to the other party (hereinafter
              	“Respondent[s]”).
              (3)	 Include with its Demand the applicable filing fee, unless the parties agree to
              	    some other method of fee advancement.
         (ii)	 The Respondent(s) may file an Answer with the AAA within 15 days after the
         	     date of the letter from the AAA acknowledging receipt of the Demand. The
         	     Answer shall provide the Respondent’s brief response to the claim and the issues
         	     presented. The Respondent(s) shall make its filing in duplicate with the AAA, and
         	     simultaneously shall send a copy of the Answer to the Claimant. If no answering
         	     statement is filed within the stated time, Respondent will be deemed to deny the 	
         	     claim. Failure to file an answering statement shall not operate to delay the
         	arbitration.
         (iii)	 The Respondent(s):
              (1)	   May file a counterclaim with the AAA within 15 days after the date of the
              	      letter from the AAA acknowledging receipt of the Demand. The filing shall
              	      be made in duplicate. The counterclaim shall set forth the nature of the claim,
              	      the amount in controversy, if any, and the remedy sought.



16   RULES AND MEDIATION PROCEDURES                                               American Arbitration Association
                                                                                                            16
                                                                                                           App.029
           (2)	 Simultaneously shall send a copy of any counterclaim to the Claimant.
           (3)	 Shall include with its filing the applicable filing fee provided for by these rules.
      (iv)	 The Claimant may file an Answer to the counterclaim with the AAA within
      	     15 days after the date of the letter from the AAA acknowledging receipt of
      	     the counterclaim. The Answer shall provide Claimant’s brief response to the
      	     counterclaim and the issues presented. The Claimant shall make its filing in
      	     duplicate with the AAA, and simultaneously shall send a copy of the Answer to 		
      	     the Respondent(s). If no answering statement is filed within the stated time, 		
      	     Claimant will be deemed to deny the counterclaim. Failure to file an answering
      	     statement shall not operate to delay the arbitration.
c.	 The form of any filing in these rules shall not be subject to technical pleading
	requirements.

5. Changes of Claim

Before the appointment of the arbitrator, if either party desires to offer a new or
different claim or counterclaim, such party must do so in writing by filing a written
statement with the AAA and simultaneously provide a copy to the other party(s),
who shall have 15 days from the date of such transmittal within which to file an
answer with the AAA. After the appointment of the arbitrator, a party may offer
a new or different claim or counterclaim only at the discretion of the arbitrator.

6. Jurisdiction

a.	 The arbitrator shall have the power to rule on his or her own jurisdiction, including
	   any objections with respect to the existence, scope or validity of the arbitration
	agreement.
b.	   The arbitrator shall have the power to determine the existence or validity of a contract 	
	     of which an arbitration clause forms a part. Such an arbitration clause shall be treated
	     as an agreement independent of the other terms of the contract. A decision by the
	     arbitrator that the contract is null and void shall not for that reason alone render
	     invalid the arbitration clause.
c.	   A party must object to the jurisdiction of the arbitrator or to the arbitrability of a
	     claim or counterclaim no later than the filing of the answering statement to the claim
	     or counterclaim that gives rise to the objection. The arbitrator may rule on such
	     objections as a preliminary matter or as part of the final award.

7. Administrative and Mediation Conferences

Before the appointment of the arbitrator, any party may request, or the AAA, in
its discretion, may schedule an administrative conference with a representative
of the AAA and the parties and/or their representatives. The purpose of the


Rules Amended and Effective November 1, 2009. Fee Schedule Amended and Effective May 15, 2013.   EMPLOYMENT RULES 17
                                                                                                               17
                                                                                                              App.030
     administrative conference is to organize and expedite the arbitration, explore
     its administrative aspects, establish the most efficient means of selecting an
     arbitrator, and to consider mediation as a dispute resolution option. There is
     no administrative fee for this service.

     At any time after the filing of the Demand, with the consent of the parties, the
     AAA will arrange a mediation conference under its Mediation Procedures to
     facilitate settlement. The mediator shall not be any arbitrator appointed to the
     case, except by mutual written agreement of the parties. There is no additional
     filing fee for initiating a mediation under the AAA Mediation Procedures for
     parties to a pending arbitration.

     8. Arbitration Management Conference

     As promptly as practicable after the selection of the arbitrator(s), but not later than
     60 days thereafter, an arbitration management conference shall be held among
     the parties and/or their attorneys or other representatives and the arbitrator(s).
     Unless the parties agree otherwise, the Arbitration Management Conference
     will be conducted by telephone conference call rather than in person. At the
     Arbitration Management Conference the matters to be considered shall include,
     without limitation:

     a.	 the issues to be arbitrated;
     b.	 the date, time, place, and estimated duration of the hearing;
     c.	 the resolution of outstanding discovery issues and establishment of discovery
     	parameters;
     d.	 the law, standards, rules of evidence and burdens of proof that are to apply to the
     	proceeding;
     e.	 the exchange of stipulations and declarations regarding facts, exhibits, witnesses,
     	   and other issues;
     f.	 the names of witnesses (including expert witnesses), the scope of witness testimony, 		
     	   and witness exclusion;
     g.	 the value of bifurcating the arbitration into a liability phase and damages phase;
     h.	 the need for a stenographic record;
     i.	 whether the parties will summarize their arguments orally or in writing;
     j.	 the form of the award;
     k.	 any other issues relating to the subject or conduct of the arbitration;
     l.	 the allocation of attorney’s fees and costs;
     m.	 the specification of undisclosed claims;


18   RULES AND MEDIATION PROCEDURES                                            American Arbitration Association
                                                                                                         18
                                                                                                        App.031
n.	 the extent to which documentary evidence may be submitted at the hearing;
o.	 the extent to which testimony may be admitted at the hearing telephonically, over the
	   internet, by written or video-taped deposition, by affidavit, or by any other means;
p.	 any disputes over the AAA’s determination regarding whether the dispute arose
	   from an individually-negotiated employment agreement or contract, or from an
	   employer-promulgated plan (see Costs of Arbitration section).


The arbitrator shall issue oral or written orders reflecting his or her decision on the
above matters and may conduct additional conferences when the need arises.

There is no AAA administrative fee for an Arbitration Management Conference.

9. Discovery

The arbitrator shall have the authority to order such discovery, by way of
deposition, interrogatory, document production, or otherwise, as the arbitrator
considers necessary to a full and fair exploration of the issues in dispute,
consistent with the expedited nature of arbitration.

The AAA does not require notice of discovery related matters and
communications unless a dispute arises. At that time, the parties should notify
the AAA of the dispute so that it may be presented to the arbitrator for
determination.

10. Fixing of Locale (the city, county, state, territory, and/or country of the
Arbitration)

If the parties disagree as to the locale, the AAA may initially determine the place
of arbitration, subject to the power of the arbitrator(s), after their appointment to
make a final determination on the locale. All such determinations shall be made
having regard for the contentions of the parties and the circumstances of the
arbitration.

11. Date, Time and Place (the physical site of the hearing within the designated
locale) of Hearing

The arbitrator shall set the date, time, and place for each hearing. The parties
shall respond to requests for hearing dates in a timely manner, be cooperative in
scheduling the earliest practicable date, and adhere to the established hearing
schedule. The AAA shall send a notice of hearing to the parties at least 10 days
in advance of the hearing date, unless otherwise agreed by the parties.


Rules Amended and Effective November 1, 2009. Fee Schedule Amended and Effective May 15, 2013.   EMPLOYMENT RULES 19
                                                                                                               19
                                                                                                              App.032
     12. Number, Qualifications and Appointment of Neutral Arbitrators

     a.	 If the arbitration agreement does not specify the number of arbitrators or the parties
     	   do not agree otherwise, the dispute shall be heard and determined by one arbitrator.
     b.	Qualifications
         i.	     Neutral arbitrators serving under these rules shall be experienced in the field of
         	       employment law.
         ii.	    Neutral arbitrators serving under these rules shall have no personal or financial
         	       interest in the results of the proceeding in which they are appointed and shall
         	       have no relation to the underlying dispute or to the parties or their counsel
         	       that may create an appearance of bias.
         iii.	 The roster of available arbitrators will be established on a non-discriminatory
         	     basis, diverse by gender, ethnicity, background, and qualifications.
         iv.	    The AAA may, upon request of a party within the time set to return their list or
         	       upon its own initiative, supplement the list of proposed arbitrators in disputes
         	       arising out of individually-negotiated employment contracts with persons from
         	       the Commercial Roster, to allow the AAA to respond to the particular need of
         	       the dispute. In multi-arbitrator disputes, at least one of the arbitrators shall be
         	       experienced in the field of employment law.
     c.	 If the parties have not appointed an arbitrator and have not provided any method of
     	   appointment, the arbitrator shall be appointed in the following manner:
         i.	     Shortly after it receives the Demand, the AAA shall send simultaneously to each
         	       party a letter containing an identical list of names of persons chosen from the
         	       Employment Dispute Resolution Roster. The parties are encouraged to agree to 		
         	       an arbitrator from the submitted list and to advise the AAA of their agreement.
         ii.	    If the parties are unable to agree upon an arbitrator, each party to the dispute
         	       shall have 15 days from the transmittal date in which to strike names objected
         	       to, number the remaining names in order of preference, and return the list to
         	       the AAA. If a party does not return the list within the time specified, all persons
         	       named therein shall be deemed acceptable.
         iii.	   From among the persons who have been approved on both lists, and in
         	       accordance with the designated order of mutual preference, the AAA shall invite
         	       the acceptance of an arbitrator to serve. If the parties fail to agree on any of the 		
         	       persons named, or if acceptable arbitrators are unable to act, or if for any other
         	       reason the appointment cannot be made from the submitted list, the AAA shall 		
         	       have the power to make the appointment from among other members of the 		
         	       panel without the submission of additional lists.




20   RULES AND MEDIATION PROCEDURES                                                 American Arbitration Association
                                                                                                              20
                                                                                                             App.033
13. Party Appointed Arbitrators

a.	 If the agreement of the parties names an arbitrator or specifies a method of appointing
	   an arbitrator, that designation or method shall be followed.
b.	   Where the parties have agreed that each party is to name one arbitrator, the arbitrators
	     so named must meet the standards of Section R-16 with respect to impartiality and
	     independence unless the parties have specifically agreed pursuant to Section R-16(a)
	     that the party-appointed arbitrators are to be non-neutral and need not meet those
	     standards. The notice of appointment, with the name, address, and contact information
	     of the arbitrator, shall be filed with the AAA by the appointing party. Upon the request
	     of any appointing party, the AAA shall submit a list of membersof the National Roster
	     from which the party may, if it so desires, make the appointment.
c.	 If the agreement specifies a period of time within which an arbitrator shall be
	   appointed and any party fails to make the appointment within that period, the AAA
	   shall make the appointment.
d.	 If no period of time is specified in the agreement, the AAA shall notify the party to
	   make the appointment. If within 15 days after such notice has been sent, an arbitrator
	   has not been appointed by a party, the AAA shall make the appointment.

14. Appointment of Chairperson by Party-Appointed Arbitrators or Parties

a.	   If, pursuant to Section R-13, either the parties have directly appointed arbitrators, or 		
	     the arbitrators have been appointed by the AAA, and the parties have authorized
	     them to appoint a chairperson within a specified time and no appointment is made
	     within that time or any agreed extension, the AAA may appoint the chairperson.
b.	   If no period of time is specified for appointment of the chairperson and the
	     party-appointed arbitrators or the parties do not make the appointment within
	     15 days from the date of the appointment of the last party-appointed arbitrator,
	     the AAA may appoint the chairperson.
c.	   If the parties have agreed that their party-appointed arbitrators shall appoint the
	     chairperson from the National Roster, the AAA shall furnish to the party-appointed
	     arbitrators, in the manner provided in Section R-12, a list selected from the National
	     Roster, and the appointment of the chairperson shall be made as provided in
	     that Section.

15. Disclosure

a.	   Any person appointed or to be appointed as an arbitrator shall disclose to the AAA
	     any circumstance likely to give rise to justifiable doubt as to the arbitrator’s impartiality
	     or independence, including any bias or any financial or personal interest in the
	     result of the arbitration or any past or present relationship with the parties or their
	     representatives. Such obligation shall remain in effect throughout the arbitration.




Rules Amended and Effective November 1, 2009. Fee Schedule Amended and Effective May 15, 2013.   EMPLOYMENT RULES 21
                                                                                                               21
                                                                                                              App.034
     b.	 Upon receipt of such information from the arbitrator or another source, the AAA shall
     	 communicate the information to the parties and, if it deems it appropriate to do so,
     	 to the arbitrator and others.
     c.	 In order to encourage disclosure by arbitrators, disclosure of information pursuant to
     	 this Section R-15 is not to be construed as an indication that the arbitrator considers
     	 that the disclosed circumstance is likely to affect impartiality or independence.

     16. Disqualification of Arbitrator

     a.	 Any arbitrator shall be impartial and independent and shall perform his or her duties
     	   with diligence and in good faith, and shall be subject to disqualification for:
           i.	     partiality or lack of independence,
           ii.	 inability or refusal to perform his or her duties with diligence and in good faith,
           	and
           iii.	   any grounds for disqualification provided by applicable law. The parties may
           	       agree in writing, however, that arbitrators directly appointed by a party pursuant
           	       to Section R-13 shall be nonneutral, in which case such arbitrators need not be
           	       impartial or independent and shall not be subject to disqualification for partiality
           	       or lack of independence.
     b.	   Upon objection of a party to the continued service of an arbitrator, or on its own
     	     initiative, the AAA shall determine whether the arbitrator should be disqualified under
     	     the grounds set out above, and shall inform the parties of its decision, which decision
     	     shall be conclusive.

     17. Communication with Arbitrator

     a.	   No party and no one acting on behalf of any party shall communicate ex parte with
     	     an arbitrator or a candidate for arbitrator concerning the arbitration, except that a
     	     party, or someone acting on behalf of a party, may communicate ex parte with a
     	     candidate for direct appointment pursuant to Section R-13 in order to advise the
     	     candidate of the general nature of the controversy and of the anticipated proceedings
     	     and to discuss the candidate’s qualifications, availability, or independence in relation
     	     to the parties or to discuss the suitability of candidates for selection as a third arbitrator
     	     where the parties or party-designated arbitrators are to participate in that selection.
     b.	   Section R-17(a) does not apply to arbitrators directly appointed by the parties who,
     	     pursuant to Section R-16(a), the parties have agreed in writing are non-neutral. Where
     	     the parties have so agreed under Section R-16(a), the AAA shall as an administrative
     	     practice suggest to the parties that they agree further that Section R-17(a) should
     	     nonetheless apply prospectively.




22   RULES AND MEDIATION PROCEDURES                                                  American Arbitration Association
                                                                                                               22
                                                                                                              App.035
18. Vacancies

If for any reason an arbitrator is unable to perform the duties of the office, the
AAA may, on proof satisfactory to it, declare the office vacant. Vacancies shall be
filled in accordance with applicable provisions of these Rules.

In the event of a vacancy in a panel of neutral arbitrators after the hearings have
commenced, the remaining arbitrator or arbitrators may continue with the hearing
and determination of the controversy, unless the parties agree otherwise.

In the event of the appointment of a substitute arbitrator, the panel of arbitrators
shall determine in its sole discretion whether it is necessary to repeat all or part
of any prior hearings.

19. Representation

Any party may be represented by counsel or other authorized representatives.
For parties without representation, the AAA will, upon request, provide
reference to institutions which might offer assistance. A party who intends to be
represented shall notify the other party and the AAA of the name and address
of the representative at least 10 days prior to the date set for the hearing or
conference at which that person is first to appear. If a representative files a
Demand or an Answer, the obligation to give notice of representative status is
deemed satisfied.

20. Stenographic Record

Any party desiring a stenographic record shall make arrangements directly with
a stenographer and shall notify the other parties of these arrangements at least
three days in advance of the hearing. The requesting party or parties shall pay
the cost of the record. If the transcriptis agreed by the parties, or determined by
the arbitrator to be the official record of the proceeding, it must be provided to
the arbitrator and made available to the other parties for inspection, at a date,
time, and place determined by the arbitrator.

21. Interpreters

Any party wishing an interpreter shall make all arrangements directly with the
interpreter and shall assume the costs of the service.




Rules Amended and Effective November 1, 2009. Fee Schedule Amended and Effective May 15, 2013.   EMPLOYMENT RULES 23
                                                                                                               23
                                                                                                              App.036
     22. Attendance at Hearings

     The arbitrator shall have the authority to exclude witnesses, other than a party,
     from the hearing during the testimony of any other witness. The arbitrator also
     shall have the authority to decide whether any person who is not a witness may
     attend the hearing.

     23. Confidentiality

     The arbitrator shall maintain the confidentiality of the arbitration and shall have
     the authority to make appropriate rulings to safeguard that confidentiality, unless
     the parties agree otherwise or the law provides to the contrary.

     24. Postponements

     The arbitrator: (1) may postpone any hearing upon the request of a party for
     good cause shown; (2) must postpone any hearing upon the mutual agreement
     of the parties; and (3) may postpone any hearing on his or her own initiative.

     25. Oaths

     Before proceeding with the first hearing, each arbitrator shall take an oath of office.
     The oath shall be provided to the parties prior to the first hearing. The arbitrator
     may require witnesses to testify under oath administered by any duly qualified
     person and, if it is required by law or requested by any party, shall do so.

     26. Majority Decision

     All decisions and awards of the arbitrators must be by a majority, unless the
     unanimous decision of all arbitrators is expressly required by the arbitration
     agreement or by law.

     27. Dispositive Motions

     The arbitrator may allow the filing of a dispositive motion if the arbitrator
     determines that the moving party has shown substantial cause that the motion
     is likely to succeed and dispose of or narrow the issues in the case.

     28. Order of Proceedings

     A hearing may be opened by: (1) recording the date, time, and place of the
     hearing; (2) recording the presence of the arbitrator, the parties, and their

24   RULES AND MEDIATION PROCEDURES                                       American Arbitration Association
                                                                                                    24
                                                                                                   App.037
representatives, if any; and (3) receiving into the record the Demand and the
Answer, if any. The arbitrator may, at the beginning of the hearing, ask for
statements clarifying the issues involved.

The parties shall bear the same burdens of proof and burdens of producing
evidence as would apply if their claims and counterclaims had been brought
in court.

Witnesses for each party shall submit to direct and cross examination.

With the exception of the rules regarding the allocation of the burdens of proof
and going forward with the evidence, the arbitrator has the authority to set the
rules for the conduct of the proceedings and shall exercise that authority to
afford a full and equal opportunity to all parties to present any evidence that
the arbitrator deems material and relevant to the resolution of the dispute.
When deemed appropriate, the arbitrator may also allow for the presentation
of evidence by alternative means including web conferencing, internet
communication, telephonic conferences and means other than an in-person
presentation of evidence. Such alternative means must still afford a full and
equal opportunity to all parties to present any evidence that the arbitrator
deems material and relevant to the resolution of the dispute and when involving
witnesses, provide that such witness submit to direct and cross-examination.

The arbitrator, in exercising his or her discretion, shall conduct the proceedings
with a view toward expediting the resolution of the dispute, may direct the order
of proof, bifurcate proceedings, and direct the parties to focus their presentations
on issues the decision of which could dispose of all or part of the case.

Documentary and other forms of physical evidence, when offered by either party,
may be received in evidence by the arbitrator.

The names and addresses of all witnesses and a description of the exhibits in the
order received shall be made a part of the record.

29. Arbitration in the Absence of a Party or Representative

Unless the law provides to the contrary, the arbitration may proceed in the
absence of any party or representative who, after due notice, fails to be present
or fails to obtain a postponement. An award shall not be based solely on the
default of a party. The arbitrator shall require the party who is in attendance to
present such evidence as the arbitrator may require for the making of the award.

Rules Amended and Effective November 1, 2009. Fee Schedule Amended and Effective May 15, 2013.   EMPLOYMENT RULES 25
                                                                                                               25
                                                                                                              App.038
     30. Evidence

     The parties may offer such evidence as is relevant and material to the dispute
     and shall produce such evidence as the arbitrator deems necessary to an
     understanding and determination of the dispute. All evidence shall be taken
     in the presence of all of the arbitrators and all of the parties, except where
     any party or arbitrator is absent, in default, or has waived the right to be
     present, however “presence” should not be construed to mandate that the
     parties and arbitrators must be physically present in the same location.

     An arbitrator or other person authorized by law to subpoena witnesses or
     documents may do so upon the request of any party or independently.

     The arbitrator shall be the judge of the relevance and materiality of the evidence
     offered, and conformity to legal rules of evidence shall not be necessary. The
     arbitrator may in his or her discretion direct the order of proof, bifurcate
     proceedings, exclude cumulative or irrelevant testimony or other evidence,
     and direct the parties to focus their presentations on issues the decision of
     which could dispose of all or part of the case. All evidence shall be taken in the
     presence of all of the arbitrators and all of the parties, except where any party
     is absent, in default, or has waived the right to be present.

     If the parties agree or the arbitrator directs that documents or other evidence
     may be submitted to the arbitrator after the hearing, the documents or other
     evidence shall be filed with the AAA for transmission to the arbitrator, unless the
     parties agree to a different method of distribution. All parties shall be afforded
     an opportunity to examine such documents or other evidence and to lodge
     appropriate objections, if any.

     31. Inspection

     Upon the request of a party, the arbitrator may make an inspection in connection
     with the arbitration. The arbitrator shall set the date and time, and the AAA shall
     notify the parties. In the event that one or all parties are not present during the
     inspection, the arbitrator shall make an oral or written report to the parties and
     afford them an opportunity to comment.




26   RULES AND MEDIATION PROCEDURES                                    American Arbitration Association
                                                                                                 26
                                                                                                App.039
32. Interim Measures

At the request of any party, the arbitrator may grant any remedy or relief that
would have been available to the parties had the matter been heard in court,
as stated in Rule 39(d), Award.

A request for interim measures addressed by a party to a judicial authority shall
not be deemed incompatible with the agreement to arbitrate or a waiver of the
right to arbitrate.

33. Closing of Hearing

The arbitrator shall specifically inquire of all parties whether they have any
further proofs to offer or witnesses to be heard. Upon receiving negative replies
or if satisfied that the record is complete, the arbitrator shall declare the hearing
closed.

If briefs are to be filed, the hearing shall be declared closed as of the final
date set by the arbitrator for the receipt of briefs. If documents are to be filed as
provided in Rule 30 and the date set for their receipt is later than that set for the
receipt of briefs, the later date shall be the date of closing the hearing. The time
limit within which the arbitrator is required to make the award shall commence
to run, in the absence of other agreements by the parties, upon closing of
the hearing.

34. Reopening of Hearing

The hearing may be reopened by the arbitrator upon the arbitrator’s initiative,
or upon application of a party for good cause shown, at any time before the
award is made. If reopening the hearing would prevent the making of the award
within the specific time agreed on by the parties in the contract(s) out of which
the controversy has arisen, the matter may not be reopened unless the parties
agree on an extension of time. When no specific date is fixed in the contract, the
arbitrator may reopen the hearing and shall have 30 days from the closing of the
reopened hearing within which to make an award.

35. Waiver of Oral Hearing

The parties may provide, by written agreement, for the waiver of oral hearings.
If the parties are unable to agree as to the procedure, upon the appointment of
the arbitrator, the arbitrator shall specify a fair and equitable procedure.


Rules Amended and Effective November 1, 2009. Fee Schedule Amended and Effective May 15, 2013.   EMPLOYMENT RULES 27
                                                                                                               27
                                                                                                              App.040
     36. Waiver of Objection/Lack of Compliance with These Rules

     Any party who proceeds with the arbitration after knowledge that any provision
     or requirement of these rules has not been complied with, and who fails to state
     objections thereto in writing or in a transcribed record, shall be deemed to have
     waived the right to object.

     37. Extensions of Time

     The parties may modify any period of time by mutual agreement. The AAA or the
     arbitrator may for good cause extend any period of time established by these
     Rules, except the time for making the award. The AAA shall notify the parties of
     any extension.

     38. Serving of Notice

     a.	   Any papers, notices, or process necessary or proper for the initiation or continuation
     	     of an arbitration under these rules, for any court action in connection therewith, or for
     	     the entry of judgment on any award made under these rules may be served on a party 	
     	     by mail addressed to the party, or its representative at the last known address or by 		
     	     personal service, in or outside the state where the arbitration is to be held, provided 		
     	     that reasonable opportunity to be heard with regard to the dispute is or has been
     	     granted to the party.
     b.	   The AAA, the arbitrator, and the parties may also use overnight delivery or electronic
     	     facsimile transmission (fax), to give the notices required by these rules. Where all
     	     parties and the arbitrator agree, notices may be transmitted by electronic mail (e-mail),
     	     or other methods of communication.
     c.	 Unless otherwise instructed by the AAA or by the arbitrator, any documents submitted
     	   by any party to the AAA or to the arbitrator shall simultaneously be provided to the
     	   other party or parties to the arbitration.

     39. The Award

     a.	   The award shall be made promptly by the arbitrator and, unless otherwise agreed by
     	     the parties or specified by law, no later than 30 days from the date of closing of the
     	     hearing or, if oral hearings have been waived, from the date of the AAA’s transmittal
     	     of the final statements and proofs to the arbitrator. Three additional days are provided
     	     if briefs are to be filed or other documents are to be transmitted pursuant to Rule 30.
     b.	 An award issued under these rules shall be publicly available, on a cost basis.
     	   The names of the parties and witnesses will not be publicly available, unless a party
     	   expressly agrees to have its name made public in the award.
     c.	 The award shall be in writing and shall be signed by a majority of the arbitrators and
     	   shall provide the written reasons for the award unless the parties agree otherwise.
     	   It shall be executed in the manner required by law.

28   RULES AND MEDIATION PROCEDURES                                              American Arbitration Association
                                                                                                           28
                                                                                                          App.041
d.	   The arbitrator may grant any remedy or relief that would have been available to
	     the parties had the matter been heard in court including awards of attorney’s fees
	     and costs, in accordance with applicable law. The arbitrator shall, in the award, assess
	     arbitration fees, expenses, and compensation as provided in Rules 43, 44, and 45 in
	     favor of any party and, in the event any administrative fees or expenses are due the
	     AAA, in favor of the AAA, subject to the provisions contained in the Costs of
	     Arbitration section.
e.	 If the parties settle their dispute during the course of the arbitration and mutually
	   request, the arbitrator may set forth the terms of the settlement in a consent award.
f.	   The parties shall accept as legal delivery of the award the placing of the award or a
	     true copy thereof in the mail, addressed to a party or its representative at the last
	     known address, personal service of the award, or the filing of the award in any manner
	     that may be required by law.

g.	 The arbitrator’s award shall be final and binding.

40. Modification of Award

Within 20 days after the transmittal of an award, any party, upon notice to the
other parties, may request the arbitrator to correct any clerical, typographical,
technical, or computational errors in the award. The arbitrator is not empowered
to redetermine the merits of any claim already decided. The other parties shall
be given 10 days to respond to the request. The arbitrator shall dispose of the
request within 20 days after transmittal by the AAA to the arbitrator of the request
and any response thereto. If applicable law requires a different procedural time
frame, that procedure shall be followed.

41. Release of Documents for Judicial Proceedings

The AAA shall, upon the written request of a party, furnish to the party, at that
party’s expense, certified copies of any papers in the AAA’s case file that may
be required in judicial proceedings relating to the arbitration.

42. Applications to Court

a.	 No judicial proceeding by a party relating to the subject matter of the arbitration shall
	   be deemed a waiver of the party’s right to arbitrate.
b.	 Neither the AAA nor any arbitrator in a proceeding under these rules is or shall
	   be considered a necessary or proper party in judicial proceedings relating to the
	arbitration.
c.	 Parties to these procedures shall be deemed to have consented that judgment upon
	   the arbitration award may be entered in any federal or state court having jurisdiction.



Rules Amended and Effective November 1, 2009. Fee Schedule Amended and Effective May 15, 2013.   EMPLOYMENT RULES 29
                                                                                                               29
                                                                                                              App.042
     d.	   Parties to an arbitration under these rules shall be deemed to have consented
     	     that neither the AAA nor any arbitrator shall be liable to any party in any action for
     	     damages or injunctive relief for any act or omission in connection with any arbitration
     	     under these rules.

     43. Administrative Fees

     As a not-for-profit organization, the AAA shall prescribe filing and other
     administrative fees to compensate it for the cost of providing administrative
     services. The AAA administrative fee schedule in effect at the time the demand
     for arbitration or submission agreement is received shall be applicable.

     AAA fees shall be paid in accordance with the Costs of Arbitration Section
     (see page 33-43).

     The AAA may, in the event of extreme hardship on any party, defer or reduce the
     administrative fees. (To ensure that you have the most current information, see
     our website at www.adr.org).

     44. Neutral Arbitrator’s Compensation

     Arbitrators shall charge a rate consistent with the arbitrator’s stated rate of
     compensation. If there is disagreement concerning the terms of compensation,
     an appropriate rate shall be established with the arbitrator by the AAA and
     confirmed to the parties.

     Any arrangement for the compensation of a neutral arbitrator shall be made
     through the AAA and not directly between the parties and the arbitrator.
     Payment of the arbitrator’s fees and expenses shall be made by the AAA from
     the fees and moneys collected by the AAA for this purpose.

     Arbitrator compensation shall be borne in accordance with the Costs of
     Arbitration section.

     45. Expenses

     Unless otherwise agreed by the parties or as provided under applicable law, the
     expenses of witnesses for either side shall be borne by the party producing such
     witnesses.




30   RULES AND MEDIATION PROCEDURES                                             American Arbitration Association
                                                                                                          30
                                                                                                         App.043
All expenses of the arbitrator, including required travel and other expenses, and
any AAA expenses, as well as the costs relating to proof and witnesses produced
at the direction of the arbitrator shall be borne in accordance with the Costs of
Arbitration section.

46. Deposits

The AAA may require deposits in advance of any hearings such sums of money
as it deems necessary to cover the expenses of the arbitration, including the
arbitrator’s fee, if any, and shall render an accounting and return any unexpended
balance at the conclusion of the case.

47. Suspension for Non-Payment

If arbitrator compensation or administrative charges have not been paid in full,
the AAA may so inform the parties in order that one of them may advance the
required payment. If such payments are not made, the arbitrator may order the
suspension or termination of the proceedings. If no arbitrator has yet been
appointed, the AAA may suspend or terminate the proceedings.

48. Interpretation and Application of Rules

The arbitrator shall interpret and apply these rules as they relate to the arbitrator’s
powers and duties. When there is more than one arbitrator and a difference arises
among them concerning the meaning or application of these Rules, it shall be
resolved by a majority vote. If that is not possible, either an arbitrator or a party
may refer the question to the AAA for final decision. All other procedures shall
be interpreted and applied by the AAA.

Costs of Arbitration (including AAA Administrative Fees)

This Costs of Arbitration section contains two separate and distinct sub-sections.
Initially, the AAA shall make an administrative determination as to whether the
dispute arises from an employer-promulgated plan or an individually-negotiated
employment agreement or contract.

If a party disagrees with the AAA’s determination, the parties may bring the
issue to the attention of the arbitrator for a final determination. The arbitrator’s
determination will be made on documents only, unless the arbitrator deems a
hearing is necessary.



Rules Amended and Effective November 1, 2009. Fee Schedule Amended and Effective May 15, 2013.   EMPLOYMENT RULES 31
                                                                                                               31
                                                                                                              App.044
     For Disputes Arising Out of Employer-Promulgated Plans*:

     Arbitrator compensation is not included as part of the administrative fees charged
     by the AAA. Arbitrator compensation is based on the most recent biography
     sent to the parties prior to appointment. The employer shall pay the arbitrator’s
     compensation unless the employee, post dispute, voluntarily elects to pay a
     portion of the arbitrator’s compensation. Arbitrator compensation, expenses as
     defined in section (iv) below, and administrative fees are not subject to reallocation
     by the arbitrator(s) except upon the arbitrator’s determination that a claim or
     counterclaim was filed for purposes of harassment or is patently frivolous.

     *
      Pursuant to Section 1284.3 of the California Code of Civil Procedure, consumers with a gross monthly income of
     less than 300% of the federal poverty guidelines are entitled to a waiver of arbitration fees and costs, exclusive
     of arbitrator fees. This law applies to all consumer agreements subject to the California Arbitration Act, and to all
     consumer arbitrations conducted in California. If you believe that you meet these requirements, you must submit to
     the AAA a declaration under oath regarding your monthly income and the number of persons in your household.
     Please contact Case Filing Services at 877-495-4185 if you have any questions regarding the waiver of administrative
     fees. (Effective January 1, 2003.)


     A party making a demand for treatment of a claim, counterclaim, or additional
     claim as a collective action arbitration will be subject to the administrative
     fees as outlined in the standard and flexible fee schedules below. Arbitrator
     compensation is not included as a part of the administrative fees charged by
     the AAA. Arbitrator compensation in cases involving a collective action claim
     will be charged in accordance with the determination as to whether the dispute
     arises from an employer-promulgated plan or an individually negotiated
     employment agreement or contract.

     (i) Filing Fees

     Cases Filed by Employee Against Employer

     In cases before a single arbitrator, a non-refundable filing fee capped in the
     amount of $200 is payable in full by the employee when a claim is filed, unless
     the plan provides that the employee pay less. A non-refundable fee in the
     amount of $1350 is payable in full by the employer, unless the plan provides
     that the employer pay more.

     In cases before three or more arbitrators, a non-refundable filing fee capped
     in the amount of $200 is payable in full by the employee when a claim is filed,
     unless the plan provides that the employee pay less. A non-refundable fee in
     the amount of $1,800 is payable in full by the employer, unless the plan provides
     that the employer pay more.


32   RULES AND MEDIATION PROCEDURES                                                               American Arbitration Association
                                                                                                                            32
                                                                                                                           App.045
The employer’s share is due as soon as the employee meets his or her filing
requirements, even if the matter settles.

There shall be no filing fee charged for a counterclaim. If a determination is
made that the dispute arises out of an individually-negotiated employment
agreement, the filing fee for a counterclaim will be charged in accordance with
the fee schedules below for disputes arising out of individually negotiated
employment agreements.

The above fee schedule will also apply where the employer files on behalf of
the employee pursuant to the terms of the employer promulgated plan.

Cases Filed by Employer Against Employee

In cases before a single arbitrator, a non-refundable fee in the amount of $1,550
is payable in full by the employer.

In cases before three or more arbitrators, a non-refundable fee in the amount
of $2,000 is payable in full by the employer.

There shall be no filing fee charged for a counterclaim. If a determination is
made that the dispute arises out of an individually-negotiated employment
agreement, the filing fee for a counterclaim will be charged in accordance with
the fee schedules below for disputes arising out of individually-negotiated
employment agreements.

(ii) Hearing Fees

For each day of hearing held before a single arbitrator, an administrative fee of
$350 is payable by the employer.

For each day of hearing held before a multi-arbitrator panel, an administrative
fee of $500 is payable by the employer.

There is no AAA hearing fee for the initial Arbitration Management Conference.




Rules Amended and Effective November 1, 2009. Fee Schedule Amended and Effective May 15, 2013.   EMPLOYMENT RULES 33
                                                                                                               33
                                                                                                              App.046
     (iii) Postponement/Cancellation Fees

     A fee of $150 is payable by a party causing a postponement of any hearing
     scheduled before a single arbitrator.

     A fee of $250 is payable by a party causing a postponement of any hearing
     scheduled before a multi-arbitrator panel.

     (iv) Hearing Room Rental

     The hearing fees described above do not cover the rental of hearing rooms.
     The AAA maintains hearing rooms in most offices for the convenience of the
     parties. Check with the administrator for availability and rates. Hearing room
     rental fees will be borne by the employer.

     (v) Abeyance Fee

     Parties on cases held in abeyance for one year will be assessed an annual
     abeyance fee of $300. A case may only be held in abeyance after the initial filing
     fees have been paid. If a party refuses to pay the assessed fee, the other party
     or parties may pay the entire fee on behalf of all parties, otherwise the matter
     will be administratively closed.

     (vi) Expenses

     All expenses of the arbitrator, including required travel and other expenses, and
     any AAA expenses, as well as the costs relating to proof and witnesses produced
     at the direction of the arbitrator, shall be borne by the employer.


     For Disputes Arising Out of Individually-Negotiated Employment
     Agreements and Contracts:

     The AAA’s Fee Schedule, as modified below, will apply to disputes arising out
     of individually-negotiated employment agreements and contracts, even if such
     agreements and contracts reference or incorporate an employer-promulgated
     plan. Arbitrator compensation is not included as part of the administrative fees
     charged by the AAA. Arbitrator compensation is based on the most recent
     biography sent to the parties prior to appointment.




34   RULES AND MEDIATION PROCEDURES                                    American Arbitration Association
                                                                                                 34
                                                                                                App.047
Administrative Fee Schedules (Standard and Flexible Fee)

The AAA has two administrative fee options for parties filing claims or
counterclaims, the Standard Fee Schedule and Flexible Fee Schedule. The
Standard Fee Schedule has a two-payment schedule, and the Flexible Fee
Schedule has a three-payment schedule which offers lower initial filing fees, but
potentially higher total administrative fees of approximately 12% to 19% for cases
that proceed to a hearing. The administrative fees of the AAA are based on the
amount of the claim or counterclaim. Arbitrator compensation is not included in
this schedule. Unless the parties agree otherwise, arbitrator compensation and
administrative fees are subject to allocation by the arbitrator in the award.

In an effort to make arbitration costs reasonable for consumers, the AAA has a
separate fee schedule for consumer-related disputes. Please refer to Section C-8
of the Supplementary Procedures for Consumer-Related Disputes when filing a
consumer-related claim. Note that the Flexible Fee Schedule is not available on
cases administered under these supplementary procedures.

The AAA applies the Supplementary Procedures for Consumer-Related Disputes
to arbitration clauses in agreements between individual consumers and businesses
where the business has a standardized, systematic application of arbitration
clauses with customers and where the terms and conditions of the purchase of
standardized, consumable goods or services are non-negotiable or primarily
non-negotiable in most or all of its terms, conditions, features, or choices.
The product or service must be for personal or household use. The AAA will
have the discretion to apply or not to apply the Supplementary Procedures and
the parties will be able to bring any disputes concerning the application or
non-application to the attention of the arbitrator. Consumers are not prohibited
from seeking relief in a small claims court for disputes or claims within the scope
of its jurisdiction, even in consumer arbitration cases filed by the business.

Fees for incomplete or deficient filings: Where the applicable arbitration
agreement does not reference the AAA, the AAA will attempt to obtain the
agreement of the other parties to the dispute to have the arbitration administered
by the AAA. However, where the AAA is unable to obtain the agreement of the
parties to have the AAA administer the arbitration, the AAA will administratively
close the case and will not proceed with the administration of the arbitration. In
these cases, the AAA will return the filing fees to the filing party, less the amount
specified in the fee schedule below for deficient filings.




Rules Amended and Effective November 1, 2009. Fee Schedule Amended and Effective May 15, 2013.   EMPLOYMENT RULES 35
                                                                                                               35
                                                                                                              App.048
     Parties that file demands for arbitration that are incomplete or otherwise do not
     meet the filing requirements contained in these Rules shall also be charged the
     amount specified below for deficient filings if they fail or are unable to respond
     to the AAA’s request to correct the deficiency.

     Fees for additional services: The AAA reserves the right to assess additional
     administrative fees for services performed by the AAA beyond those provided for
     in these Rules which may be required by the parties’ agreement or stipulation.

     (i) Standard Fee Schedule

     An Initial Filing Fee is payable in full by a filing party when a claim, counterclaim,
     or additional claim is filed. A Final Fee will be incurred for all cases that proceed
     to their first hearing. This fee will be payable in advance at the time that the first
     hearing is scheduled. This fee will be refunded at the conclusion of the case if
     no hearings have occurred. However, if the Association is not notified at least
     24 hours before the time of the scheduled hearing, the Final Fee will remain
     due and will not be refunded.




36   RULES AND MEDIATION PROCEDURES                                       American Arbitration Association
                                                                                                    36
                                                                                                   App.049
These fees will be billed in accordance with the following schedule:


            AMOUNT OF CLAIM                                  INITIAL FILING FEE                    FINAL FEE


             Above $0 to $10,000                                       $775                           $200



          Above $10,000 to $75,000                                     $975                           $300



         Above $75,000 to $150,000                                    $1,850                          $750



         Above $150,000 to $300,000                                   $2,800                          $1,250



       Above to $300,000 to $500,000                                  $4,350                          $1,750



      Above to $500,000 to $1,000,000                                 $6,200                          $2,500



       Above $1,000,000 to $5,000,000                                 $8,200                          $3,250



      Above $5,000,000 to $10,000,000                                $10,200                          $4,000


                                                      Base fee of $12,800 plus .01% of the
              Above $10,000,000                           amount above $10,000,000                    $6,000
                                                            Fee Capped at $65,000


            Nonmonetary claims1                                       $3,350                          $1,250



          Collective Action Claims2                                   $3,350                          $1,250



          Deficient Claim Filing Fee3                                  $350



             Additional Services4


1	
  This fee is applicable when a claim or counterclaim is not for a monetary amount. Where a
	 monetary claim amount is not known, parties will be required to state a range of claims or be
	 subject to a filing fee of $10,200.
2	
  This fee is applicable where a party makes a demand for treatment of a claim, counterclaim, or
	 additional claim as a collective action arbitration.
3	
  The Deficient Claim Filing Fee shall not be charged in cases filed by a consumer in an arbitration
	 governed by the Supplementary Procedures for the Resolution of Consumer-Related Disputes, or 	
	 in cases filed by an Employee who is submitting their dispute to arbitration pursuant to an employer 	
	 promulgated plan.
4
 	The AAA may assess additional fees where procedures or services outside the Rules sections are
	 required under the parties’ agreement or by stipulation.
Rules Amended and Effective November 1, 2009. Fee Schedule Amended and Effective May 15, 2013.   EMPLOYMENT RULES 37
                                                                                                                37
                                                                                                               App.050
     Fees are subject to increase if the amount of a claim or counterclaim is modified
     after the initial filing date. Fees are subject to decrease if the amount of a claim
     or counterclaim is modified before the first hearing.

     The minimum fees for any case having three or more arbitrators are $2,800 for
     the Initial Filing Fee, plus a $1,250 Final Fee. Expedited Procedures are applied in
     any case where no disclosed claim or counterclaim exceeds $75,000, exclusive of
     interest and arbitration costs.

     Parties on cases filed under either the Flexible Fee Schedule or the Standard
     Fee Schedule that are held in abeyance for one year will be assessed an annual
     abeyance fee of $300. A case may only be held in abeyance after the filing fees
     have been paid. If a party refuses to pay the assessed fee, the other party or
     parties may pay the entire fee on behalf of all parties, otherwise the matter will
     be administratively closed.

     For more information, please contact your local AAA office, case management
     center, or our Customer Service desk at 1-800-778-7879.

     (ii) Refund Schedule for Standard Fee Schedule

     The AAA offers a refund schedule on filing fees connected with the Standard Fee
     Schedule. For cases with claims up to $75,000, a minimum filing fee of $350 will
     not be refunded. For all other cases, a minimum fee of $600 will not be refunded.
     Subject to the minimum fee requirements, refunds will be calculated as follows:

         >	 100% of the filing fee, above the minimum fee, will be refunded if the case is
         	  settled or withdrawn within five calendar days of filing.
         >	 50% of the filing fee, will be refunded if the case is settled or withdrawn between
         	  six and 30 calendar days of filing.
         >	 25% of the filing fee will be refunded if the case is settled or withdrawn between
         	  31 and 60 calendar days of filing.


     No refund will be made once an arbitrator has been appointed (this includes
     one arbitrator or a three-arbitrator panel). No refunds will be granted on
     awarded cases.

     Note: The date of receipt of the demand for arbitration with the AAA will be
     used to calculate refunds of filing fees for both claims and counterclaims.




38   RULES AND MEDIATION PROCEDURES                                          American Arbitration Association
                                                                                                       38
                                                                                                      App.051
(iii) Flexible Fee Schedule

A non-refundable Initial Filing Fee is payable in full by a filing party when a
claim, counterclaim, or additional claim is filed. Upon receipt of the Demand for
Arbitration, the AAA will promptly initiate the case and notify all parties as well as
establish the due date for filing of an Answer, which may include a Counterclaim.
In order to proceed with the further administration of the arbitration and
appointment of the arbitrator(s), the appropriate, non-refundable Proceed Fee
outlined below must be paid.

If a Proceed Fee is not submitted within ninety (90) days of the filing of the
Claimant’s Demand for Arbitration, the Association will administratively close
the file and notify all parties.

No refunds or refund schedule will apply to the Filing or Proceed Fees once
received.

The Flexible Fee Schedule below also may be utilized for the filing of
counterclaims. However, as with the Claimant’s claim, the counterclaim will not
be presented to the arbitrator until the Proceed Fee is paid.

A Final Fee will be incurred for all claims and/or counterclaims that proceed to
their first hearing. This fee will be payable in advance when the first hearing is
scheduled, but will be refunded at the conclusion of the case if no hearings
have occurred. However, if the Association is not notified of a cancellation at
least 24 hours before the time of the scheduled hearing, the Final Fee will remain
due and will not be refunded.




Rules Amended and Effective November 1, 2009. Fee Schedule Amended and Effective May 15, 2013.   EMPLOYMENT RULES 39
                                                                                                               39
                                                                                                              App.052
     All fees will be billed in accordance with the following schedule:


              AMOUNT OF CLAIM               INITIAL FILING FEE        PROCEED FEE                 FINAL FEE


               Above $0 to $10,000                 $400                     $475                       $200



             Above $10,000 to $75,000              $625                     $500                       $300



            Above $75,000 to $150,000              $850                    $1,250                      $750



            Above $150,000 to $300,000            $1,000                   $2,125                     $1,250



          Above to $300,000 to $500,000           $1,500                   $3,400                     $1,750



          Above to $500,000 to $1,000,000         $2,500                   $4,500                     $2,500



          Above $1,000,000 to $5,000,000          $2,500                   $6,700                     $3,250



          Above $5,000,000 to $10,000,000         $3,500                   $8,200                     $4,000


                                                                      $10,300 plus .01%
                Above $10,000,000                 $4,500            of claim amount over              $6,000
                                                                  $10,000,000 up to $65,000


                  Nonmonetary 1                   $2,000                   $2,000                     $1,250



             Collective Action Claims2            $2,000                   $2,000                     $1,250



             Deficient Claim Filing Fee            $350



                Additional Services3



     1	
       This fee is applicable when a claim or counterclaim is not for a monetary amount. Where a monetary 		
     	 claim amount is not known, parties will be required to state a range of claims or be subject to a filing
     	 fee of $3,500 and a proceed fee of $8,200.
     2
      	This fee is applicable where a party makes a demand for treatment of a claim, counterclaim, or
     	 additional claim as a collective action arbitration.
     3
      	The AAA reserves the right to assess additional administrative fees for services performed by the 		
     	 AAA beyond those provided for in these Rules and which may be required by the parties’ agreement 	
     	 or stipulation.




40   RULES AND MEDIATION PROCEDURES                                                      American Arbitration Association
                                                                                                                   40
                                                                                                                  App.053
For more information, please contact your local AAA office, case management
center, or our Customer Service desk at 1-800-778-7879. All fees are subject to
increase if the amount of a claim or counterclaim is modified after the initial filing
date. Fees are subject to decrease if the amount of a claim or counterclaim is
modified before the first hearing.

The minimum fees for any case having three or more arbitrators are $1,000 for
the Initial Filing Fee; $2,125 for the Proceed Fee; and $1,250 for the Final Fee.

Under the Flexible Fee Schedule, a party’s obligation to pay the Proceed Fee
shall remain in effect regardless of any agreement of the parties to stay,
postpone or otherwise modify the arbitration proceedings. Parties that, through
mutual agreement, have held their case in abeyance for one year will be assessed
an annual abeyance fee of $300. If a party refuses to pay the assessed fee, the
other party or parties may pay the entire fee on behalf of all parties, otherwise
the matter will be closed.

Note: The date of receipt by the AAA of the demand for arbitration will be used
to calculate the ninety (90) day time limit for payment of the Proceed Fee.

There is no Refund Schedule in the Flexible Fee Schedule.

(iv) Hearing Room Rental

The fees described above do not cover the cost of hearing rooms, which are
available on a rental basis. Check with the AAA for availability and rates.

(v) Abeyance Fee

Parties on cases filed under the Standard Fee Schedule that are held in abeyance
for one year will be assessed an annual abeyance fee of $300. A case may only
be held in abeyance after the filing fees have been paid. If a party refuses to pay
the assessed fee, the other party or parties may pay the entire fee on behalf of all
parties, otherwise the matter will be administratively closed.

(vi) Expenses

All expenses of the arbitrator, including required travel and other expenses, and
any AAA expenses, as well as the costs relating to proof and witnesses produced
at the direction of the arbitrator, shall be borne equally by the parties.



Rules Amended and Effective November 1, 2009. Fee Schedule Amended and Effective May 15, 2013.   EMPLOYMENT RULES 41
                                                                                                               41
                                                                                                              App.054
     For Disputes Proceeding Under the Supplementary Rules for Class
     Action Arbitration (“Supplementary Rules”):

     The AAA’s Administered Fee Schedule, as listed in Section 11 of the
     Supplementary Rules for Class Action Arbitration, shall apply to disputes
     proceeding under the Supplementary Rules.

     Optional Rules for Emergency Measures of Protection

     O-1. Applicability

     Where parties by special agreement or in their arbitration clause have adopted
     these rules for emergency measures of protection, a party in need of emergency
     relief prior to the constitution of the panel shall notify the AAA and all other
     parties in writing of the nature of the relief sought and the reasons why such
     relief is required on an emergency basis. The application shall also set forth the
     reasons why the party is entitled to such relief. Such notice may be given by
     facsimile transmission, or other reliable means, but must include a statement
     certifying that all other parties have been notified or an explanation of the
     steps taken in good faith to notify other parties.

     O-2. Appointment of Emergency Arbitrator

     Within one business day of receipt of notice as provided in Section O-1, the
     AAA shall appoint a single emergency arbitrator from a special AAA panel of
     emergency arbitrators designated to rule on emergency applications. The
     emergency arbitrator shall immediately disclose any circumstance likely, on
     the basis of the facts disclosed in the application, to affect such arbitrator’s
     impartiality or independence. Any challenge to the appointment of the emergency
     arbitrator must be made within one business day of the communication by the
     AAA to the parties of the appointment of the emergency arbitrator and the
     circumstances disclosed.

     O-3. Schedule

     The emergency arbitrator shall as soon as possible, but in any event within
     two business days of appointment, establish a schedule for consideration of the
     application for emergency relief. Such schedule shall provide a reasonable
     opportunity to all parties to be heard, but may provide for proceeding by
     telephone conference or on written submissions as alternatives to a formal hearing.


42   RULES AND MEDIATION PROCEDURES                                    American Arbitration Association
                                                                                                 42
                                                                                                App.055
O-4. Interim Award

If after consideration the emergency arbitrator is satisfied that the party seeking
the emergency relief has shown that immediate and irreparable loss or damage
will result in the absence of emergency relief, and that such party is entitled to
such relief, the emergency arbitrator may enter an interim award granting the
relief and stating the reasons therefore.

O-5. Constitution of the Panel

Any application to modify an interim award of emergency relief must be based
on changed circumstances and may be made to the emergency arbitrator until
the panel is constituted; thereafter such a request shall be addressed to the
panel. The emergency arbitrator shall have no further power to act after the
panel is constituted unless the parties agree that the emergency arbitrator is
named as a member of the panel.

O-6. Security

Any interim award of emergency relief may be conditioned on provision by the
party seeking such relief of appropriate security.

O-7. Special Master

A request for interim measures addressed by a party to a judicial authority shall
not be deemed incompatible with the agreement to arbitrate or a waiver of the
right to arbitrate. If the AAA is directed by a judicial authority to nominate a
special master to consider and report on an application for emergency relief, the
AAA shall proceed as provided in Section O-1 of this article and the references
to the emergency arbitrator shall be read to mean the special master, except that
the special master shall issue a report rather than an interim award.

O-8. Costs

The costs associated with applications for emergency relief shall be apportioned
in the same manner as set forth in the Costs of Arbitration section.




Rules Amended and Effective November 1, 2009. Fee Schedule Amended and Effective May 15, 2013.   EMPLOYMENT RULES 43
                                                                                                               43
                                                                                                              App.056
     Employment Mediation Procedures

     M-1. Agreement of Parties

     Whenever, by stipulation or in their contract, the parties have provided for
     mediation or conciliation of existing or future disputes under the auspices of the
     American Arbitration Association (AAA) or under these procedures, the parties
     and their representatives, unless agreed otherwise in writing, shall be deemed to
     have made these procedures, as amended and in effect as of the date of filing of
     a request for mediation, a part of their agreement and designate the AAA as the
     administrator of their mediation.

     The parties by mutual agreement may vary any part of these procedures
     including, but not limited to, agreeing to conduct the mediation via telephone
     or other electronic or technical means.

     M-2. Initiation of Mediation

     Any party or parties to a dispute may initiate mediation under the AAA’s auspices
     by making a Request for Mediation to any of the AAA’s regional offices or case
     management centers via telephone, email, regular mail or fax. Requests for
     Mediation may also be filed online via AAA WebFile at www.adr.org.

     The party initiating the mediation shall simultaneously notify the other party or
     parties of the request. The initiating party shall provide the following information
     to the AAA and the other party or parties as applicable:

         i.	   A copy of the mediation provision of the parties’ contract or the parties’
         	     stipulation to mediate.
         ii.	 The names, regular mail addresses, email addresses (if available), and telephone
         	    numbers of all parties to the dispute and representatives, if any, in the mediation.
         iii.	 A brief statement of the nature of the dispute and the relief requested.

         iv.	 Any specific qualifications the mediator should possess.


     Where there is no preexisting stipulation or contract by which the parties have
     provided for mediation of existing or future disputes under the auspices of the
     AAA, a party may request the AAA to invite another party to participate in
     “mediation by voluntary submission”. Upon receipt of such a request, the AAA
     will contact the other party or parties involved in the dispute and attempt to
     obtain a submission to mediation.


44   RULES AND MEDIATION PROCEDURES                                             American Arbitration Association
                                                                                                          44
                                                                                                         App.057
M-3. Fixing of Locale (the city, county, state, territory and, if applicable, country of
the mediation)

     i.	     When the parties’ agreement to mediate is silent with respect to locale and the
     	       parties are unable to agree upon a locale, the AAA shall have the authority to
     	       consider the parties’ arguments and determine the locale.
     ii.	 When the parties’ agreement to mediate requires a specific locale, absent the
     	    parties’ agreement to change it, the locale shall be that specified in the
     	    agreement to mediate.
     iii.	 If the reference to a locale in the agreement to mediate is ambiguous, the
     	     AAA shall have the authority to consider the parties’ arguments and determine
     	     the locale.

M-4. Representation

Any party may participate without representation (pro-se), or by any representative
of that party’s choosing, or by counsel, unless such choice is prohibited by
applicable law. A party intending to have representation shall notify the other
party and the AAA of the name, telephone number and address, and email
address if available of the representative.

M-5. Appointment of the Mediator

Parties may search the online profiles of the AAA’s Panel of Mediators at
www.adr.org/mediation in an effort to agree on a mediator. If the parties have
not agreed to the appointment of a mediator and have not provided any other
method of appointment, the mediator shall be appointed in the following manner:

     i.	 Upon receipt of a request for mediation, the AAA will send to each party a list
     	   of mediators from the AAA’s Panel of Mediators. The parties are encouraged to
     	   agree to a mediator from the submitted list and to advise the AAA of their
     	agreement.
     ii.	    If the parties are unable to agree upon a mediator, each party shall strike
     	       unacceptable names from the list, number the remaining names in order of
     	       preference, and return the list to the AAA. If a party does not return the list within
     	       the time specified, all mediators on the list shall be deemed acceptable to that
     	       party. From among the mediators who have been mutually approved by the
     	       parties, and in accordance with the designated order of mutual preference, the
     	       AAA shall invite a mediator to serve.
     iii.	   If the parties fail to agree on any of the mediators listed, or if acceptable
     	       mediators are unable to serve, or if for any other reason the appointment cannot
     	       be made from the submitted list, the AAA shall have the authority to make the
     	       appointment from among other members of the Panel of Mediators without the
     	       submission of additional lists.
Rules Amended and Effective November 1, 2009. Fee Schedule Amended and Effective May 15, 2013.   EMPLOYMENT RULES 45
                                                                                                               45
                                                                                                              App.058
     M-6. Mediator’s Impartiality and Duty to Disclose

     AAA mediators are required to abide by the Model Standards of Conduct for
     Mediators in effect at the time a mediator is appointed to a case. Where there
     is a conflict between the Model Standards and any provision of these Mediation
     Procedures, these Mediation Procedures shall govern. The Standards require
     mediators to (i) decline a mediation if the mediator cannot conduct it in an
     impartial manner, and (ii) disclose, as soon as practicable, all actual and potential
     conflicts of interest that are reasonably known to the mediator and could
     reasonably be seen as raising a question about the mediator’s impartiality.

     Prior to accepting an appointment, AAA mediators are required to make a
     reasonable inquiry to determine whether there are any facts that a reasonable
     individual would consider likely to create a potential or actual conflict of interest
     for the mediator. AAA mediators are required to disclose any circumstance likely
     to create a presumption of bias or prevent a resolution of the parties’ dispute
     within the time-frame desired by the parties. Upon receipt of such disclosures,
     the AAA shall immediately communicate the disclosures to the parties for their
     comments.

     The parties may, upon receiving disclosure of actual or potential conflicts of
     interest of the mediator, waive such conflicts and proceed with the mediation.
     In the event that a party disagrees as to whether the mediator shall serve, or in
     the event that the mediator’s conflict of interest might reasonably be viewed as
     undermining the integrity of the mediation, the mediator shall be replaced.

     M-7. Vacancies

     If any mediator shall become unwilling or unable to serve, the AAA will appoint
     another mediator, unless the parties agree otherwise, in accordance with
     section M-5.

     M-8. Duties and Responsibilities of the Mediator

         i.	    The mediator shall conduct the mediation based on the principle of party
         	      self-determination. Self-determination is the act of coming to a voluntary,
         	      uncoerced decision in which each party makes free and informed choices as to
         	      process and outcome.
         ii.	   The mediator is authorized to conduct separate or ex parte meetings and other
         	      communications with the parties and/or their representatives, before, during, and
         	      after any scheduled mediation conference. Such communications may be
         	      conducted via telephone, in writing, via email, online, in person or otherwise.

46   RULES AND MEDIATION PROCEDURES                                            American Arbitration Association
                                                                                                         46
                                                                                                        App.059
     iii.	   The parties are encouraged to exchange all documents pertinent to the relief
     	       requested. The mediator may request the exchange of memoranda on issues,
     	       including the underlying interests and the history of the parties’ negotiations.
     	       Information that a party wishes to keep confidential may be sent to the mediator,
     	       as necessary, in a separate communication with the mediator.
     iv.	    The mediator does not have the authority to impose a settlement on the parties
     	       but will attempt to help them reach a satisfactory resolution of their dispute.
     	       Subject to the discretion of the mediator, the mediator may make oral or written
     	       recommendations for settlement to a party privately or, if the parties agree, to all
     	       parties jointly.
     v.	     In the event a complete settlement of all or some issues in dispute is not 	
     	       achieved within the scheduled mediation session(s), the mediator may continue
     	       to communicate with the parties, for a period of time, in an ongoing effort to
     	       facilitate a complete settlement.
     vi.	 The mediator is not a legal representative of any party and has no fiduciary duty
     	    to any party.
     vii.	 The mediator shall set the date, time, and place for each session of the mediation 	
     	     conference. The parties shall respond to requests for conference dates in a timely
     	     manner, be cooperative in scheduling the earliest practicable date, and adhere
     	     to the established conference schedule. The AAA shall provide notice of the
     	     conference to the parties in advance of the conference date, when timing permits.

M-9. Responsibilities of the Parties

The parties shall ensure that appropriate representatives of each party, having
authority to consummate a settlement, attend the mediation conference.

Prior to and during the scheduled mediation conference session(s) the parties
and their representatives shall, as appropriate to each party’s circumstances,
exercise their best efforts to prepare for and engage in a meaningful and
productive mediation.

M-10. Privacy

Mediation sessions and related mediation communications are private
proceedings. The parties and their representatives may attend mediation
sessions. Other persons may attend only with the permission of the parties and
with the consent of the mediator.




Rules Amended and Effective November 1, 2009. Fee Schedule Amended and Effective May 15, 2013.   EMPLOYMENT RULES 47
                                                                                                               47
                                                                                                              App.060
     M-11. Confidentiality

     Subject to applicable law or the parties’ agreement, confidential information
     disclosed to a mediator by the parties or by other participants (witnesses) in the
     course of the mediation shall not be divulged by the mediator. The mediator
     shall maintain the confidentiality of all information obtained in the mediation,
     and all records, reports, or other documents received by a mediator while serving
     in that capacity shall be confidential.

     The mediator shall not be compelled to divulge such records or to testify in
     regard to the mediation in any adversary proceeding or judicial forum.

     The parties shall maintain the confidentiality of the mediation and shall not rely
     on, or introduce as evidence in any arbitral, judicial, or other proceeding the
     following, unless agreed to by the parties or required by applicable law:

         i.	   Views expressed or suggestions made by a party or other participant with respect
         	     to a possible settlement of the dispute;
         ii.	 Admissions made by a party or other participant in the course of the mediation
         	proceedings;
         iii.	 Proposals made or views expressed by the mediator; or
         iv.	 The fact that a party had or had not indicated willingness to accept a proposal
         	    for settlement made by the mediator.

     M-12. No Stenographic Record

     There shall be no stenographic record of the mediation process.

     M-13. Termination of Mediation

     The mediation shall be terminated:

         i.	   By the execution of a settlement agreement by the parties; or
         ii.	 By a written or verbal declaration of the mediator to the effect that further efforts 		
         	    at mediation would not contribute to a resolution of the parties’ dispute; or
         iii.	 By a written or verbal declaration of all parties to the effect that the mediation 		
         	     proceedings are terminated; or
         iv.	 When there has been no communication between the mediator and any party
         	    or party’s representative for 21 days following the conclusion of the mediation
         	conference.



48   RULES AND MEDIATION PROCEDURES                                              American Arbitration Association
                                                                                                           48
                                                                                                          App.061
M-14. Exclusion of Liability

Neither the AAA nor any mediator is a necessary party in judicial proceedings
relating to the mediation. Neither the AAA nor any mediator shall be liable to any
party for any error, act or omission in connection with any mediation conducted
under these procedures. Parties to a mediation under these procedures may not
call the mediator, the AAA or AAA employees as a witness in litigation or any
other proceeding relating to the mediation. The mediator, the AAA and AAA
employees are not competent to testify as witnesses in any such proceeding.

M-15. Interpretation and Application of Procedures

The mediator shall interpret and apply these procedures insofar as they relate
to the mediator’s duties and responsibilities. All other procedures shall be
interpreted and applied by the AAA.

M-16. Deposits

Unless otherwise directed by the mediator, the AAA will require the parties
to deposit in advance of the mediation conference such sums of money as it,
in consultation with the mediator, deems necessary to cover the costs and
expenses of the mediation and shall render an accounting to the parties and
return any unexpended balance at the conclusion of the mediation.

M-17. Expenses

All expenses of the mediation, including required traveling and other expenses
or charges of the mediator, shall be borne equally by the parties unless they
agree otherwise. The expenses of participants for either side shall be paid by
the party requesting the attendance of such participants.

M-18. Cost of the Mediation

There is no filing fee to initiate a mediation or a fee to request the AAA to invite
parties to mediate.

The cost of mediation is based on the hourly or daily mediation rate published
on the mediator’s AAA profile. This rate covers both mediator compensation
and an allocated portion for the AAA’s services. There is a four-hour or one
half-day minimum charge for a mediation conference. Expenses referenced in
Section M-17 may also apply.


Rules Amended and Effective November 1, 2009. Fee Schedule Amended and Effective May 15, 2013.   EMPLOYMENT RULES 49
                                                                                                               49
                                                                                                              App.062
     If a matter submitted for mediation is withdrawn or cancelled or results in a
     settlement after the request to initiate mediation is filed but prior to the
     mediation conference the cost is $200 plus any mediator time and charges
     incurred. These costs shall be borne by the initiating party unless the parties
     agree otherwise.

     If you have questions about mediation costs or services visit
     www.adr.org/mediation or contact your local AAA office.




50   RULES AND MEDIATION PROCEDURES                                     American Arbitration Association
                                                                                                  50
                                                                                                 App.063
© 2013 American Arbitration Association, Inc. All rights reserved. These Rules are the copyrighted property of the
American Arbitration Association (AAA) and are intended to be used in conjunction with the AAA’s administrative services.
Any unauthorized use or modification of these Rules may violate copyright laws and other applicable laws.
Please contact 800.778.7879 or websitemail@adr.org for additional information.




                                                                                                                             51
                                                                                                                            App.064
Regional Vice Presidents and Directors

States: Delaware, District of Columbia, Maryland,    States: Alaska, Arizona, California, Colorado,
New Jersey, Pennsylvania, West Virginia              Hawaii, Idaho, Montana, Nevada, Oregon, Utah,
Kenneth Egger                                        Washington, Wyoming
Vice President                                       John English
Phone: 215.731.2281                                  Vice President
Email: EggerK@adr.org                                Phone: 619.239.3051
                                                     Email: EnglishJ@adr.org
States: Connecticut, Maine, Massachusetts,
New Hampshire, New York, Vermont                     States: Rhode Island
Ann Lesser, Esq.                                     Heather Santo
Vice President                                       Director
Phone: 212.484.4084                                  Phone: 866.293.4053
Email: LesserA@adr.org                               Email: SantoH@adr.org

States: Alabama, Arkansas, Florida, Georgia,         States: Louisiana, New Mexico, Oklahoma, Texas
Mississippi, North Carolina, South Carolina,         Molly Bargenquest
Virginia                                             Vice President
Charles Dorsey                                       Phone: 972.702.8222
Director                                             Email: BargenquestM@adr.org
Phone: 866.686.6024
Email: DorseyC@adr.org

States: Illinois, Indiana, Iowa, Kansas, Kentucky,
Michigan, Minnesota, Missouri, Nebraska,
North Dakota, Ohio, South Dakota, Tennessee,
Wisconsin
Jan Holdinski
Vice President
Phone: 248.352.5509
Email: HoldinskiJ@adr.org




Case Management Vice Presidents and Directors
Molly Bargenquest                                    Charles Dorsey
Vice President                                       Director
Phone: 972.702.8222                                  Phone: 866.686.6024
Email: BargenquestM@adr.org                          Email: DorseyC@adr.org
Administers cases in AR, IL, IA, KS, LA, MN,         Administers cases in FL, GA
MS, MO, NE, ND, OK, SD, TX, WI
                                                     Heather Santo
Patrick Tatum                                        Director
Director                                             Phone: 866.293.4053
Phone: 559.490.1905                                  Email: SantoH@adr.org
Email: TatumP@adr.org                                Administers cases in AL, CT, DC, DE,
Administers cases in AK, AZ, CA, CO, HI, ID,         IN, KY, MA, MD, ME, MI, NC, NH, NJ,
MT, NV, NM, OR, UT, WA, WY                           NY, OH, PA, RI, SC, TN, VA, VT, WV




            800.778.7879 | websitemail@adr.org | adr.org
                                                                                                       52
                                                                                                      App.065
EXHIBIT F
§ 171.001. Arbitration Agreements Valid, TX CIV PRAC & REM§ 171.001




  Vernon's Texas Statutes and Codes Annotated
    Civil Practice and Remedies Code (Refs & Annas)
      Title 7. Alternate Methods of Dispute Resolution (Refs & Annas)
         Chapter 171. General Arbitration (Refs & Annos)
           Subchapter A. General Provisions (Refs & Annas)

                                    V.T.C.A., Civil Practice & Remedies Code § 171.001

                                          § 171.001. Arbitration Agreements Valid

                                                              Currentness


(a) A written agreement to arbitrate is valid and enforceable if the agreement is to arbitrate a controversy that:


  (I) exists at the time of the agreement; or


  (2) arises between the parties after the date of the agreement.


(b) A party may revoke the agreement only on a ground that exists at law or in equity for the revocation of a contract.


Credits
Amended by Acts 1997, 75th Leg., ch. 165, § 5.01, eff. Sept. I, 1997.



Notes of Decisions (636)

V. T. C. A., Civil Practice & Remedies Code§ 171.001, TX CIV PRAC & REM§ 171.001
Current through the end of the 2013 Third Called Session of the 83rd Legislature




         Next                                       ' l   •           I J               111   ) "\




                                                                                                                          App.066
§ 171.021. Proceeding to Compel Arbitration, TX CIV PRAC & REM § 171.021




  Vernon's Texas Statutes and Codes Annotated
    Civil Practice and Remedies Code (Refs & Annos)
      Title 7. Alternate Methods of Dispute Resolution (Refs & Annos)
         Chapter 171. General Arbitration (Refs & Annos)
           Subchapter B. Proceedings to Compel or Stay Arbitrations (Refs & Annos)

                                     V.T.C.A., Civil Practice & Remedies Code§ 171.021

                                         § 171.021. Proceeding to Compel Arbitration

                                                          Currentness


(a) A court shall order the parties to arbitrate on application of a party showing:



  (I) an agreement to arbitrate; and



  (2) the opposing party's refusal to arbitrate.


(b) If a party opposing an application made under Subsection (a) denies the existence of the agreement, the court shall summarily
determine that issue. The court shall order the arbitration if it finds for the party that made the application. If the court does
not find for that party, the court shall deny the application.


(c) An order compelling arbitration must include a stay of any proceeding subject to Section 171.025.



Credits
Added by Acts 1997, 75th Leg., ch. 165, § 5.01, eff. Sept. 1, 1997.




Notes of Decisions (138)

V. T . C. A., Civil Practice & Remedies Code§ 171.021, TX CIV PRAC & REM§ 171.021
Current through the end of the 2013 Third Called Session of the 83rd Legislature

Cnd   ,,r Oonun§ 171.025. Stay of Related Proceeding, TX CIV PRAC & REM§ 171.025




  Vernon's Texas Statutes and Codes Annotated
    Civil Practice and Remedies Code (Refs & Annos)
      Title 7. Alternate Methods of Dispute Resolution (Refs & Annos)
         Chapter 171. General Arbitration (Refs & Annos)
           Subchapter B. Proceedings to Compel or Stay Arbitrations (Refs & Annos)

                                    V.T.C.A., Civil Practice & Remedies Code§        171.025

                                            § 171.025. Stay of Related Proceeding

                                                          Currentness


(a) The court shall stay a proceeding that involves an issue subject to arbitration if an order for arbitration or an application
for that order is made under this subchapter.


(b) The stay applies only to the issue subject to arbitration if that issue is severable from the remainder of the proceeding,


Credits
Added by Acts 1997, 75th Leg., ch. 165, § 5.01, eff. Sept. 1, 1997.



Notes of Decisions (5)

V. T. C. A., Civil Practice & Remedies Code§ 171.025, TX CIV PRAC & REM§ 171.025
Current through the end of the 2013 Third Called Session of the 83rd Legislature

 End of l)ocnnwut




                                                                      tJ S. Govemrnont VVorks


                                                                                                                                    App.068